olUlUCNUCOlUlUlCUMCOOUUOCOMUMST DN

lia
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
Zt
28

Case 3:19-cv-07914-RS Document 2 Filed 12/03/19 Page 1 of 69

Jennifer Tom
2101 Mangrove Court

Antioch, CA 94509 FIL ED

Phone Number: (925)698-5028

E-mail Address: jmtom3@yahoo.com CLERK USN, . SUuwg
TH DISTRI SL RICT
ICT OF Gy, COURT
n= eo OA F CAL ie
Pro Se Plaintiff KLAND OFGALIFORN

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

 

 

 

Jennifer Tom Case Number: C 1 Q- 1 9 1 4
Pro Se Title of Document:
Plaintiff, Supplementary Complaint to Employment
VS. Discrimination Complaint and Request
Andrew Saul for Accommodation to Participate by

 

Commissioner of Social Security telephone going forward

Administration

Defendant,

Nee eee eee eee eee ee ee ee ee

 

 

 

I would like to add to my initial complaint the following information and exhibits in the
supplementary complaint be used together to help support my Civil case filed against the Social
Security Administration. I am also asking that I be allowed to participate via Telephone for all
upcoming and future meetings, conferences, hearing and etc. | make this request because of my
disabilities which are triggered by fragrances and chemicals which prevent me from being able to

equally participate as others without my disabilities can, when I come into contact with
TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 1 of 69

 
Oo S&S SN DH WH SF WY NO &

Mo NY WN BH BO NO NO KN RD OR me ee et
Soa JN HD Oo FF WO NYO K§ DOD CO BOB I HD NH S&P Ww BO KH OC

"|| have an equal opportunity to clearly represent myself.

| what is being said especially when legal terminology is used and I would have a hard time keep

 

 

Case 3:19-cv-Of214-RS Document 2 Filed 12/03) 7. Page 2 of 69

fragrances and chemicals I become unable to focus properly and follow conversations and
provide feedback based on what is being said at the time and would not be able to provide a
complete and full explanation of my case, since I have to be my own attorney I want equal
opportunity to be provided a clear and understandable explanation of my case as possible, for
that to be possible I need a fragrance and chemical free environment and allowing me to

participate by phone enables me to have a fragrance and chemical free environment so that I can

Therefore, I am formally requesting that the upcoming and future meetings, conferences,
hearing and etc. be done over the phone for the sake of fairness, as I am unable to function in an
environment that is contaminated with fragrances and chemicals. If I am required to be in an
environment that is not fragrance and chemical free I would not able to stay coherent if meetings,
conferences, hearings and etc. are held in person in public locations/buildings and will not be
able to focus properly or follow questions and issues being raised also I would not be able to
provide full participation in any conversations and if this case went to hearing I would not be
able to myself with a defense properly. During the EEO Hearing in January 2017 I had an!
attorney because I was represented by the Union and I was not allowed to speak so my inability
to follow what was going on and what was being said did not matter. During the MSPB Hearing
in June 2019 I was my own representative meetings were done by phone and the hearing was
done by video conference so that I could provide myself the best defense possible by staying
coherent and able to focus and follow what was being said. Please also provide me with the same
accommodation MSPB provided me so that I can provide myself the best representation possible
without triggering my disabilities. Please find enclosed my treating physicians letters (Doctor
Lui and Doctor Young) see exhibit Medical Documents pages 46, 48. 52 and 98 on my
disabilities, in support of my petition the documents will show I am unable to be around

fragrances and chemicals because of my disabilities I am not able to stay focused and understand

up with the conversation going on around me so that I can provide timely and accurate feedback.

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:
Page No. 2 of 69

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

co Oe ND HW B® ww

|if I was to be approved for telework means SSA had no lawful reason to deny my request for

 

 

Case 3:19-cv-O7Q214-RS Document 2 Filed 12/03/12 Page 3 of 69

The acts complained of in this suit concern includes but not limited to the Defendant
(SSA) failure to provide me with an available effective reasonable accommodation as required
by the Rehabilitation Act 1973 42 U.S.C. sec. 12101 and Americans with Disabilities Act. The
Defendant (SSA) also created a hostile work environment, abused their authority, denied me to
equal rights to full pay and fringe benefits, continued employment, retaliated against me and lied
under oath and caused me extreme physical, emotional and financial harm, distress and undue
hardship for no lawful reason.

Background

The MSPB AJ decision was based on decisions made by EEOC AJ hearing decision who
found in favor of SSA in error, neither EEOC AJ or the MSPB AJ took into account I was al
known qualified disabled Benefit Authorizer who was provided reasonable accommodations and
that I received successful performance appraisal while working 100% via telework under the
pilot telework project proving I was performing the essential functions of my job without an

effective reasonable accommodation. The FACT SSA acknowledged that there was no hardship

 

telework, in addition to the fact SSA provided telework to qualified disabled Benefit Authorizer

over 20 as a reasonable accommodation and over 100 under Article 39 proves that SSA did a
lawfully deny my reasonable accommodations request for telework the exact opposite is true]
SSA acknowledge that I was performing the essential functions of my job and that I received
successful performance appraisals while I was working 100% via telework under the pilot
telework project proving SSA was aware had they increased my telework days ] would have
worked full time. Further SSA manager Carmelita Rivera acknowledge she never tried to provide
me with an effective reasonable accommodation of any kind let alone telework which would
have provided me with a fragrance and chemical free environment so my disabilities sensitivity
to environmental irritants, vertigo and migraines with aura would not be triggered. MSPB AJ
also ignored the fact SSA had been told by EEOC AJ that the accommodations that SSA was

provide the air purifier, office, masks, gloves and leave were not effective and unless they could

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 3 of 69

 
oO OO SN DR HO BR BHD KH

Oo wo NYO NH BO PO KN KR NO mom mmm ll
oS SS HD UN FF WD HNO KY DBD OO SH TI DB A BP WY HY KF Cf

 

 

Case 3:19-cv-O7Q14-RS Document 2 Filed 12/03/13 Page 4 of 69

prove undue hardship they would have to provide the reasonable accommodation of telework see
exhibit 15 in communications with EEOC AJ, and Agency Counsel, me, my Counsel for EEOC
cases. MSPB AJ blindly agreed with SSA’s claims SSA was justified in not allowing me the one
reasonable accommodation that would actually provide me with a fragrance and chemical free
environment even though providing the requested accommodation was both reasonable and
would not cause an undue hardship. EEOC AJ did not look at the facts she does not address the
fact I was found by SSA to be a qualified disabled employee see Final Agency Decision (FAD)
dated January 30, 2019 page six of the decision and she does not dispute SSA acknowledged
there was no hardship to provide me with telework as a reasonable accommodation or the fact
that SSA provided telework to over 20 as a reasonable accommodation and over 100 under
Article 39 proves that SSA did not lawfully deny my reasonable accommodations, especially
since SSA management acknowledged I was a good employee and I produced quality work, it
was SSA’s failure to effectively accommodate me which resulted in me having to take sick leave

due to my disabilities which increased since 2014 when I originally asked for telework as an

reasonable accommodation from just disabilities sensitivity to environmental irritants to now

include needing reasonable accommodation that would also accommodate my disabilities
sensitivity to environmental irritants, vertigo and migraines with aura. EEOC AJ errored in April
2017 because she did not take into account the fact my successful performance appraisals that
proved I am a qualified disabled Benefit Authorizer and that SSA did not prove undue hardship
meaning that SSA had no lawful reason to deny me the effective reasonable accommodation of
telework, MSPB AJ made the same error and she does not even acknowledged that SSA
requiring me to work in a building they know is not fragrance and chemical free and is under
construction and would trigger my disabilities and require me to take leave is NOT an effective
accommodation and was the result of my sick leave. SSA’s inaction caused my sick leave and
their refusal to provide an available reasonable accommodation of telework which they provide
to over 20 as a reasonable accommodation and over 100 under Article 39 is evidence MSBP AJ

ignored when she ruled in SSA’s favor and is evidence of an error in judgment. Also Office of

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 4 of 69

 
Cc Oe WD NHN NH BRB BY wD ew

N N BD NB NY KR KN NR DRO me a ea
Qo nN DBD UY FF BD NY KH GS OO Oo SI NHR DH BRB BW BH S&S C6

 

 

Case 3:19-Cv-OZQ14-RS Document 2 Filed 12/03/13). Page 5 of 69

Federal Operations is wrong in allowing SSA to close SF-19-0294 internally as opposed to
keeping the case open and tied to the MSPB docket number SF-0752-1902-86-I-1 because they
are one in the same case it was the FAD from SF-19-0294 that I appealed to MSPB under and
when I took my EEOC case to hearing SSA did not close SSA’s case number while the case
went to hearing or even after SSA’s case is still open pending the result of a Civil Suit and ]
believe that SSA should not be allowed to close SF-19-0294 in this case either since I am also
filing Civil Suit.

During the first conference call with the EEOC AJ, the SSA’s Counsel, my Union
representative and I, SSA’s Counsel stated that SSA had no issue with approving my Reasonable

Accommodations Request for Telework full-time so long as I could prove I was disabled,

| Because the SSA’s Counsel said that the SSA could provide me the requested Reasonable

Accommodation of Telework the EEOC AJ put the case in abeyance for two months so that the
SSA can provide me with documentation so that SSA could confirm I am disabled and for SSA
to develop a reasonable accommodation plan for me; see exhibit Communications with EEOO
AJ and Agency Counsel, me, my Counsel for EEO case — exhibit 1.

Nine days later I reported to EEOC AJ in an email dated March 19, 2015 that |
informed SSA management that the cubical I was in had been contaminated and I requested to be
placed in another cubical. After the search for another cubical to work in was completed I started
to clean the vacant cubical and was informed that the fan I used to keep the air circulating in my
area caused an employee in the opposite cubical to become sick and that for the sake of the other
employees health I would be removed and returned to the fifth floor where my module is located
and that SSA management decided I was not disabled and that they were terminating my
Reasonable Accommodation that placed me in a cubical on outside of my module. SSA
management forced me back to the fifth floor into cubicles I had already tried and were known to
be contaminated with fragrances and chemicals despite their actions caused detriment to my
health and safety. This is the second time SSA management decided to put the health and rights

of other employees over my health and safety, the first time was when SSA management asked

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 5 of 69

 
& Ww bh

So a ~~ DA WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-OZQ14-RS Document 2 Filed 12/03/1Q, Page 6 of 69

me to move away from my harasser and SSA management said that my harasser and other
employees had the right to wear and use fragrance products and that I had to be responsible for
my own health and stay away from fragrances by moving to get away from fragrances, which I
have been trying to do from the beginning and why I asked for the reasonable accommodation of
telework. I also tried numerous times to get SSA management to work with me instead of
harassing me, the one time SSA offered sitting down with a facilitator to discuss SSA
managements never ending harassment; SSA management soon after rescinded their offer
because I filed an EEO complaint that “Using a facilitator at this point would be contradictory to
the formal request.” Instead of telling CREO telling SSA management to stop harassing me
CREO did nothing and just let my complaint go through the EEO complaint process without
addressing the on slot of harassment I have suffered at SSA managements hands. Harassment
policy which states “During the investigation into the complaint, it may be necessary for
management to undertake interim measures to stop any potential harassment and protect the
alleged victim. Interim measures include may include: e scheduling changes so the parties avoid
contact with each other, ¢ moving the alleged harasser to another work location; or e placing the
alleged harasser on administrative leave pending the conclusion of the investigation. Interim

measures do not include transferring, involuntary moving, or otherwise burdening the employee

who complained of the harassment since such measures could constitute unlawful retaliation ”,

 

 

Looking at the exhibits SSA’s actions in my case shows SSA has forced me to move away from
my harassers and have failed to effectively accommodate my specific medical needs from the
beginning. EEOC AJ responded to my report stating she could not do anything to help me
because “...have not yet made an evidentiary determination...” and she advised SSA’s Counsel
to talk with SSA management and find out what was going on and provide legal advice to SSAI
management, see exhibit Communications with EEOC AJ and Agency Counsel, me, my Counsel
for EEO case - exhibit 3

Then twenty two days later my Union Representative sent an email on April 1, 2015 to

SSA’s Counsel reminding them that SSA management rescinded my Reasonable

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 6 of 69

 
Co SF YN DN NH BR WD PO me

NH NB BD ND ND ND RD RD ND meg
ao NAN DBD HN FP YW NY K|§ GS BO OBO HS NHN AH BR DH BD KF oO

|| Started missing significantly more days of work and that SSA’s Counsel had still not met it’s

 

 

Case 3:19-cv-OZQ14-RS Document 2 Filed 12/03/14 Page 7 of 69

Accommodation and that SSA managements actions were based on what they felt was best for

the unit and not best for my health, he also reported that since the move back to the fifth floor I

obligation to provide me with the documents SSA needs so that SSA could finally find me
disabled as my treating physicians determination so I could finally be provided an effective
Reasonable Accommodation, see exhibit Communications with EEOC AJ and Agency Counsel,
me, my Counsel for EEO case - exhibit 4.

After my Union Representative reminded SSA’s Counsel of their obligation they finally
sent me a Reasonable Accommodation Medical Inquiry Form on April 2, 2015 they said “OGC
has been working closely with CREO to come up with an appropriate document to provide your
doctor. We believe the attacked document provides the clearest explanation of the documentation!
CREO and your managers need to complete the RA process.” SSA’s Counsel does not address
SSA’s managements revoking of the approved reasonable accommodation that placed me in a
cubical outside of my module or the fact that no efforts were being done to develop and
implement a reasonable accommodations plan as ordered by EEOC AJ during our initial
conference call, see exhibit Communications with EEOC AJ and Agency Counsel, me, my
Counsel for EEO case - exhibit 5.

On May 10, 2015 I sent an email rebutting SSA’s Counsel claims that the SSA
management made any attempt to develop or implement a reasonable accommodations plan for
me as ordered by EEOC AJ during our March 10, 2015 conference call or that SSA management
or CREO contacted me or my Union Representative after I provided SSA’s Counsel the
completed Reasonable Accommodation Medical Inquiry Form on April 7, 2015. In the May 10,
2015 email I attached my rebuttal to SSA’s false claims that they interacted with me and their
false claims including the false claim that SSA management offered me a position that would
allow me to telework three to four days a week and SSA’s claim that did not accept the job that
would have allowed me to telework three to four days a week, it is important to note that SSA’s

Counsel does not dispute my rebuttal of SSA’s false claims and my assertions that the report was

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 7 of 69

 

 
Co S&S IN DH MN BP |D KR

MeO NO SN NB BD NK BR RD NRO mop
ao nN AO ON SF Ye NM KH Oo Oo OW HOKU rlUCBRLULULUwLOOULDNYDLUCUrECCUCO

 

 

Case 3:19-cv-O~@l4-RS Document 2 Filed 12/03/12, Page 8 of 69

essentially full of false statements to the EEOC AJ. It is also important to note that SSA’s
document show that SSA had no issues with me increasing my telework days, further proof there
is no hardship suffered by SSA when they allow qualified disabled employees to telework full
time, see exhibit Communications with EEOC AJ and Agency Counsel, me, my Counsel for
EEO case - exhibit 6. The fact SSA management and SSA’s Counsel were willing to make false
statements/outright lie to EEOC AJ shows SSA is willing to provided falsify information to
make it appear they are abiding by the law and EEOC AJ orders. The lies made to EEOC Al
shows SSA statements should not be taken at face value and that SSA should be required to back
up their claims with documented evidence like I have done before SSA word is taken as fact
because the evidence at hand shows SSA’s word is not trustworthy and should not be given the
benefit of the doubt.

On May 26, 2015 my Union Representative sent an email to EEOC AJ clarifying the
issues he was trying to bring to her attention notably the fact that SSA’s Counsel, my Union
Representative and me have had no communications beyond my receipt of the Reasonable
Accommodations Medical Inquiry Form and my sending back the completed Reasonable
Accommodations Medical Inquiry Form. He also raised issues with the false statements SSA’s
Counsel sent to EEOC AJ, and me. Also, that without SSA’s Counsel contact there was no
possibility for both parties to attempt to develop and implement a reasonable accommodations
plan as ordered by the EEOC AJ, and that because SSA management made no attempts to
accommodate me in the two months the case was in abeyance we should move forward with the

case, see exhibit Communications with EEOC AJ and Agency Counsel, me, my Counsel for

|| EEO case — exhibit 7.

On May 26, 2015 I also sent an email to EEOC AJ to confirm absolutely no contact
between SSA’s Counsel or CREO staff occurred between my Union Representative and |

occurred to develop and implement a reasonable accommodation plan as ordered by EEOC AJ

|| had occurred. The only contact was SSA’s Counsel sent me a form they said if completed would

provide SSA with the necessary information they to determine I am disabled. The initial

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 8 of 69

 
ios)

Oo Oo SS DH A Ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26 |

27
28

| way, since SSA’s Counsel claimed to have made the offer I was accepting it. I never received a

| increase my telework up to four days a week is evidence that telework is an effective reasonable

 

 

Case 3:19-Cv-O2Q14-RS Document 2 Filed 12/03/13, Page 9 of 69

conference call with the EEOC AJ, SSA’s Counsel claimed the only reason I was not approved
for the requested reasonable accommodation of telework was because the SSA was not able to
find I was disabled, which is why the EEOC AJ put the case in abeyance so that the Agency
could find I was disabled and develop and implement a reasonable accommodations plan so that
I could be approved for the requested reasonable accommodation of telework. Neither my Union
Representative or I were contacted during the two months SSA claimed to be working toward
developing or implementing a reasonable accommodations plan. It is important to note that
SSA’s Counsel never disputed the fact we were not contacted. I also asked EEOC AJ that since
SSA’s Counsel claimed I was offered a position to work via telework three to four days a week

that I be permitted to telework three to four days a week while the discovery process was under

response from SSA’s Counsel or CREO on my acceptance of their alleged offer to work via
telework three to four days a week, see exhibit Communications with EEOC AJ and Agency

Counsel, me, my Counsel for EEO case — exhibit 8. The very fact SSA claimed to be able to

accommodation and that no hardship is suffered by the SSA, it is important to note I could have
changed my work schedule to 4/11 which meant I worked four days a week eleven hour days
which would have enabled me to work 100% via telework which is the reasonable
accommodations I have been asking for since 2014.

On June 6, 2015 I responded to EEOC AJ’s email asking were the parties were as far
discovery and SSA’s Counsels request to put the case on hold again and SSA’s Counsel’s
request that I amend my EEO case to include the request for the reasonable accommodations of
telework. In my written response attached to the email, 1 showed that my request for the
reasonable accommodations request for telework was already well documented in the Report of
Investigation for SF-14-0624 (ROI) and I also disputed the fact that a change of my first line
managers was material to the reasonable accommodations and case process, since my second line .

manager Mireille Hanft was the manager making the reasonable accommodations decisions. It ig

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 9 of 69

 
So 828 SN DN OH FB WD PO we

NHN NH HR KN BD DD RD RR me ie
no NI DBD HH SF WY NY KF DT CO wo WD DA HN BR WD BH KF C6

 

 

Case 3:19-cv-O7@al4-RS Document 2 Filed 12/03/19_Page 10 of 69

important to note that during the initial conference call with EEOC AJ, SSA’s Counsel and my
Union Representative, I; I had asked for reasonable accommodations of telework and SSA’s
Counsel said I could be approved for the reasonable accommodations of telework as long as |
was disabled. I also contested the issues of the case being limited or reduced because SSA's
Counsel claimed the issues I raised were not already covered in the Report of Investigation. |
pointed out that SSA’s Counsel was again misrepresenting the facts to EEOC AJ and that the
case should not be prevented from moving forward no more delays should be granted, because I
continued to suffer attacks due to SSA’s inactions and refusal to provide me with an effective
reasonable accommodation during the delays that had already been imposed by EEOC AJ]
EEOC AJ put the case in abeyance to give the SSA time to obtain the medical documentation
SSA claimed to have needed to render a disability finding and so that SSA could develop and
implement a reasonable accommodation plan. SSA failed to abide by EEOC AJ’s orders and did
not use the time to develop or implement a reasonable accommodations plan as ordered. SSA
management had made no attempts to provide me with an effective reasonable accommodation
instead they revoked reasonable accommodations which caused me further physical, emotional
and financial harm and duress. It is important to note that SSA’s Counsel did not dispute the
facts I raised as being false or dispute my report of the true actions SSA’s management took.
Once again proving SSA’s Counsel and SSA management provided false statements and lied to
EEOC AJ without hesitation, and that SSA at all levels were acting in bad faith and were noti
credible witness of facts and events as they actually occurred, see exhibit Communications with
EEOC AJ and Agency Counsel, me, my Counsel for EEO case — exhibit 9 and written response
starting on page 6.

On June 9, 2015 I received a response form EEOC AJ on my request for her to step in
and force the SSA to honor its offer to allow me to telework three to four days a week which
they alleged to have offered me per SSA’s Counsel email dated May 8, 2015 “Pursuant to your
March 10, 2015 order, we are providing the attached updated regarding ‘where the parties are

far as developing and implementing a reasonable accommodation plan for Ms. Tom’” attached

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 10 of 69

 
oO NE DN NH BR Ow! Ot Oe

NO YN BO NY NN BD RR RO me
aon TD AW FF WY NY KF GD OOH KR OA BP Ohhh OO

 

 

Case 3:19-cv-O7Sl4-RS Document 2 Filed 12/03/19, Page 11 of 69

document dated May 8, 2015 see exhibit Communications with EEOC AJ and Agency Counsel,
me, my Counsel for EEO case — exhibit 6 on last page. EEOC AJ told me that she could not
order the SSA to do anything because she did not have the authority to do so because she did not
find they had violated anything and suggested my Union Representative and I continue try and
work something out with the SSA, see exhibit Communications with EEOC AJ and Agency
Counsel, me, my Counsel for EEO case — exhibit 10. My Union Representative and I constantly,
tried to get SSA management, CREO and SSA’s Counsel to work with us to provide me with an
effective reasonable accommodation but the SSA limited the reasonable accommodations they
would provide me to accommodations within SSA occupied buildings on non-telework pilot
days, SSA did not make a good faith effort to provide me with an effective reasonable
accommodation of telework which the Agency had available and I was aware SSA had provided
to other qualified disabled benefit Authorizers, SSA refused to allow me to try telework as a
reasonable accommodation they limited the reasonable accommodations I was approved for in
regards to my physically located to locations within SSA occupied building. James Dokko my
third line supervisor who was responsible for my reasonable accommodations request for
telework testified that he never explored where a Benefit Authorizer could telework full time as a
reasonable accommodation but he believed it was possible, per MSPB Hearing Transcript day 2
James Dokko page 20 lines 20-25 and page 21 lines 1-12. It is important to note that SSA’s
National Reasonable Accommodations Coordinator (NRAC) based their decision solely onl
SSA’s management’s recommendation and did not do their job and confirm managements claims
answering the 800 number was an essential job function and that Benefit Authorizers could no
be approved for the Reasonable Accommodation of Telework “Ms. Stenzel stated she does not
recall if 800 calls were determined to be an essential function of the job or to the extent to which
she considered the issue.” See exhibit “Statement From NRAC decision maker...” SSA based
their denials of my reasonable accommodations based on James Dokko's opinion that my
requests should be denied, the fact he acknowledges never having explored where or not a
qualified disabled Benefit Authorizer could be approved for the Reasonable Accommodation of

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 11 of 69

 
co SF SI DH A F&F WH bv

10
11
12
13
i4
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-O7Sl4-RS Document 2 Filed 12/03/19,,,Page 12 of 69

telework proves that SSA management was not following actual policy or laws when SSA issued
denials to my reasonable accommodations request for telework. It also proves that SSA did not
following reasonable accommodations policy and ADAAA or the Rehabilitation Act of 1973
SSA was not trying to accommodate my known limitations because they continued to require
that on my non-telework days I work in buildings they knew were not fragrance and chemical
free per MSPB Hearing Transcript day 2 James Dokko page 3 lines 14-18 and page 6 lines 21-25
and page 7 lines 1-25 and page 8 lines 1-25. The only reason I was teleworking was because I
was accepted into the pilot telework program. On days I was not covered under the pilot
telework program SSA required I work in the SSA occupied building(s) SSA knew are not
fragrance or chemical free per MSPB Hearing Transcript day 1 Kris Chamremlaksa page 23
lines 11-13 and page 24 lines 23-25 through page 25 lines 1-5, per MSPB Hearing Transcript day
1 Carmelita Rivera page 105 lines 5-25 and page 106 lines 1-6 and page 121 lines 21-23, pey
MSPB Hearing Transcript day 1 James Dokko page 206 lines 13-23 and page 220 lines 18-25
and page 221 lines 1-21 and page 227 lines 1-25, per MSPB Hearing Transcript day 2 James
Dokko page 3 line 14-18 and page 8 line 1-25, per MSPB Hearing Transcript day 2 Debby Ellis
page 118 lines 17-20 and page 122 lines 13-15 and page 137 lines 12-18 and page 137 line 5-11
and page 144 lines 2-18. Although SSA’s Counsel reported in their May 8, 2015 update that I
was offered to telework three to four days a week they never allowed me to telework beyond
what was allowed under the pilot telework program parameters even though they knew since
2014, that SSA buildings could not provide me with an effective reasonable accommodation of a
fragrance and chemical free environment per SSA Medical officer see exhibit included page 2
and Leslie Kern Operations Manager had said in 2014“The SSA Medical Officer also noted that
even if you are eventually found to be an individual with a disability under the Rehabilitation
Act, your request accommodation is impractical in most public buildings. As the FHFB is a
building which is used by many people, we cannot accommodate a scent free work place. You
may contact CREO directly for more information.” proving that SSA’s has been aware since at

least 2014 that any accommodation that forced me to work in an SSA occupied building would

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 12 of 69

 
co Se SN DB OH B® |B HB Re

NH NHN NO YB KN NR RB RD Rm mw eee ea
oN DN MW FF YW NY K§ DBD CO we HD HR A B&B WY YB S&B Oo

 

 

Case 3:19-cv-O74l4-RS Document 2 Filed 12/03/19._,Page 13 of 69

not provide me with a fragrance and chemical free environment, the logical next option should
have been to have me telework since my working environment would be my home which is
fragrance and chemical free and would have been in line with SSA policy Reasonable
Accommodations Request Involving Fragrance Sensitivity Policy exhibit. It also proves that the
SSA’s allegations that SSA believed to have effectively accommodated me within the building is
a lie and SSA’s claims contradict SSA’s Medical Officer’s determination that SSA occupied
building and other public places could not provide me with fragrance or chemical free
environment, James Dokko acknowledges that he was aware of SSA’s Medical officers!
assessment of SSA occupied buildings inability to provide me with a fragrance and chemical free
environment, James Dokko agreed with SSA Medical Officers assessment per MSPB Hearing
Transcript day 1 page 220 lines 18-22. The fact the one available reasonable accommodation of
telework that would provide me with a fragrance and chemical free environment is the only
reasonable accommodation the SSA refused to allow me to try despite SSA knowing SSA
occupied buildings could not provide me with a fragrance and chemical free environment and
SSA allowing other Benefit Authorizers to telework five days a week, shows SSA did not act in
good faith and that they did not make abide by the ADAAA and Rehabilitation Act of 1973 to
provide me with an available effective Reasonable accommodation and that SSA did not provide
me with a reasonable accommodations that would accommodate my known limitations, even
though they knew I am a qualified disabled employee per SSA Final Agency Decision (FAD)
dated January 30, 2019 see labeled page 6 on upper right hand side included in my initial civil
complaint “To establish a prima facie case of disability discrimination under Rehab Act, an
individual must show (1) she is an “individual with a disability,” (2) she is qualified for the
position held or desired;...” and “Regarding the second prong, while the record does not contain
evidence pertaining to Complainant’s performance, there is no doubt that she was in her position
for roughly ten years. Therefore, we find she is qualified for the position she held and established
the second prong of her case. See Kohner v. Dep’t of Transp., EEOC Appeal No. 0120110334, 1
(sept. 14, 2012) (affirming AJ’s decision finding complainant was a ‘qualified’ individual with a

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 13 of 69

 
eo FS SN DH OW B® WD KB em

Nm NY NR ND NY WD RD RD RO me eae ea ei
aon NHN OH Re WD NH KF SG oO wm HN NKR Or UB OUlWwBLUlUhDUlUmreE CO

 

 

Case 3:19-Cv-O72d.4-RS Document 2 Filed 12/03/19, Page 14 of 69

disability by virtue of successfully performing his job).” My successful performance appraisals
are also included in my initial civil complaint. It is important to note that SSA’s National
Reasonable Accommodations Coordinator (NRAC) based their decision solely on SSA’s
management’s recommendation and did not do their job and confirm managements claims
answering the 800 number was an essential job function and that Benefit Authorizers. NRAC
also failed to confirm my reports that SSA was already approving Benefit Authorizers the
Reasonable Accommodation of Telework proving answering SSA’s 800 number was not an
essential function as SSA management alleged to NRAC “Ms. Stenzel stated she does not recall
if 800 calls were determined to be an essential function of the job or to the extent to which she
considered the issue.” See exhibit “Statement From NRAC decision maker...” If SSA NRAC
had done their job and based their decisions on an independent review of SSA policies and
practices, NRAC would have found out that SSA had approved 20+ other qualified disabled
Benefit Authorizers the Reasonable Accommodation of telework since 2016 NRAC would have
also found ample evidence showing not only had SSA determined that Benefit Authorizer could
perform the essential job functions while working 100% via telework. NRAC would have also
found when SSA approved qualified disabled Benefit Authorizers the Reasonable
Accommodation of telework SSA suffered no hardship! Evidence I provided Office of Federal
Operations definitively proves that allowing a Benefit Authorizer to telework five days a week
would not cause the SSA any hardship, the fact is SSA has approved over 20 qualified disabled
Benefit Authorizers the Reasonable Accommodation of Telework since at least 2016 and SSA\
has approved over 100 Benefit Authorizers Article 39 Work At Home by Exemption since at
least 2015, important to note that there is one Benefit Authorizer who is in the pilot program who
is virtually working “1 of these BAs is actually a longer term virtual detail” see exhibits provided
in my initial complaint dated May 17, 2019 labeled “Agency’s Response to Appellant’s Request
for Production #6 as amended in the Board’s April 25, 2019 Order” and dated May 3,
2019“Agency’s Response to Appellant’s Request for Production #6 as amended in the Board’s

April 25, 2019 Order” proving SSA can permit disabled Benefit Authorizer and or non-disabled
TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 14 of 69

 
Oo S&S SDH A BR WY NH KE

MY NHN NY NH DY KD PB PD De Re ea ea gs
ao ND MW FF Ww NY Y§ SD OD we HD DH HD B&B WH LB & CO

 

 

Case 3:19-cv-O7@l4-RS Document 2 Filed 12/03/19,,.Page 15 of 69

Benefit Authorizer to telework full time without harm to the SSA. The documents also prove
there is no lawful reason SSA refused to provide me with the reasonable accommodation of
telework. My report to EEOC AJ prove SSA’s management took actions that triggered my
disabilities instead of taking actions to develop and implement a reasonable accommodations
plan as they were ordered to do by the EEOC AJ during the initial conference call and that SSAI
has lied about being willing to allow me to telework three to four days a week. I believe the
reason SSA lied about offering me a job that would enable me to telework three to four days a4
week to make SSA appear as though SSA was abiding by EEOC AJ’s orders trying to reasonably
accommodate me and make it appear to EEOC AJ that I was not working with SSA. I begged
SSA to honor it’s fictitious offer to allow me to telework three to four days a week and they
never honored the fictions offer and never responded to my requests for them to honor my|
acceptance, proves SSA lied about the offer to enable me to telework three to four hours a week,
Based on SSA’s actions it appears to me that SSA did not intend to abide by EEOC AJ’s order to
develop and implement a reasonable accommodations plan just make it appear as though SSA
made an effort to. It is important to note that SSA’s Medical Officer told SSA management on
July 2014 almost a year before this case was bright to EEOC AJ’s attention that “Even if Ms|
Tom is eventually found to be an individual with a disability per the RA, the requested
accommodation of scent free work environment is impractical in most public buildings,
Furthermore, Ms. Tom is unlikely to avoid similar exposures if she visits public places such as
shopping malls, restaurants, grocery stores and numerous others.” see SSA medical officer
decision page 2 of 2. So SSA’s refusal to the approve the RA of telework the one reasonable
accommodation that would enable me to work outside of an SSA occupied building and would
actually provide me with a fragrance and chemical free environment proves SSA had no
intention making a good faith effort to develop and implement an effective reasonable
accommodation plan. Every time I begged SSA to honor SSA’s alleged offer to allow me to

telework three to four days a week my please went unanswered and I was forced to continue to

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 15 of 69

 
-F WwW bd

oOo ;S& SS DH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-CV-O7Ad A-RS Document 2 Filed 12/03/19, Page 16 of 69

suffer physically, mentally and financially, see exhibit Communications with EEOC AJ and
Agency Counsel, me, my Counsel for EEO case — exhibit 10.

On June 10, 2015 EEOC AJ sent an email and the email contained the document “Order
Settling Discovery Schedule” which found that I was not required to amend my request to
include my request for telework as a reasonable accommodation because that request was
included in the complaint already. EEOC AJ notes “The Agency is required to engage in the
interactive process and propose alternatives if Complainant’s requested accommodation is not
viable; telework was a very obvious alternative. Ms. Tom is not required under the ADAAA ta
continuously file new, formal paperwork every time a new option is considered” and EEOC AJ
noted that the efforts to implement a reasonable accommodations plan has been unsuccessful she
does not note that my Union Representative and I reported no communications occurred with
SSA’s Counsel or CREO to try and develop and implement a reasonable accommodation plan as
ordered in March 10, 2015 conference call but EEOC AJ did referred us to mediation to try and
get SSA to the table to talk with me and my Union Representative to try and resolve my needs
for an effective reasonable accommodation as fast as possible. see exhibit Communications with
EEOC AJ and Agency Counsel, me, my Counsel for EEO case — exhibit 11.

On August 26, 2015 SSA’s Counsel, my Union Representative and I with the assistance
of a mediator agreed to among other things excuse me from answering SSA’s 800 number aka
SPIKE, I was on the priority list when telework program expanded and the approved reasonable
accommodation of Liberal leave would continue also I would not be asked to provide a
additional doctors documentation when I was absent from work because my disability sensitivity
to environmental irritants was aggravated. See exhibit email subject: Interim Agreement in Tom
v SSA numbers 4, 5 and 6. It is important to note that SSA’s Counsel agreed to excuse me from
answering SSA’s 800 number aka SPIKE proving that it is not an essential function of the
Benefit Authorizer job because SSA’s Counsel would not have agreed to any reasonable
accommodation that did not meet reasonable accommodations policy. I would like it noted that

the SSA did not abide by the agreement whole mediated agreement and that each time I raised

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 16 of 69

 
oOo fe NSN DBD AH F&F WY HY =

NO NN BD YD YD DY NR RD Om a ea ee ia ei a ae
oN ND UN FF WD NY KF SG Oo Oe HD DH HD BB WH BO YY CO

 

 

Case 3:19-cv-07@d4-RS Document 2 Filed 12/03/19,,,Page 17 of 69

reported SSA did not abide by the agreement I could not get anyone from SSA to talk to me or
my Union Representative about SSA breaching the mediated agreement I was also unable to gel
the EEOC AJ to get SSA to honor the mediated agreement. I was forced to file multiple EEO
cases in addition to this case, I have nine additional cases against SSA (my last EEO case w.
bifurcated creating the tenth case) because of the continued disability discrimination, harassment,
abuse of authority, retaliation, and SSA’s refusal to provide me with an effective reasonable
accommodation. Also the document from SSA’s Counsel to EEOC AJ dated November 30, 2015
where SSA’s Counsel states “Pursuant to the August 27, 2015 interim agreement, we are
providing an update regarding where the parties are in developing and implementing a
reasonable accommodations plan for Ms. Tom. Since the August 2015 mediation, management
has continued to work with Ms. Tom to provide an effective accommodation for her medical
condition.”(bolded for emphasis) The bolded portion of SSA’s Counsel statement proves the
SSA found I was a qualified disabled Benefit Authorizer at least as far back as 2015 and based
on SSA finding I am a qualified disabled Benefit Authorizer SSA provided me with reasonable
accommodations which SSA claimed were effective reasonable accommodations for my medical
condition/disability including but not limited to being excused from SPIKE on two separate
occasions, provided an air purifier, Liberal Leave, was moved to different locations (over 26
within SSA occupied building to work in, I was allowed to start telework pilot once a week
telework and was one of the first employees to be converted to the single device set up. SSA’s
Counsel acknowledges in documentation provided to EEOC AJ that SSA knows I am a known
qualified disabled employee and that SSA would continue to work with me to provide me with
an effective reasonable accommodation, SSA Counsel found I am a qualified disabled employee
but failed to note that SSA was informed by an SSA Medical Officer that SSA buildings would
be unable to provide me with a scent free work environment echoed by SSA Operations Manager
Leslie Kern per “The SSA Medical Officer also noted that even if you are eventually found to be
an individual with a disability under the Rehabilitation Act, your request accommodation is

impractical in most public buildings. As the FHFB is a building which is used by many people,
TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 17 of 69

 
eo Oo ~b DH A FB WH PO RB

N NO NB NO NY DD NY NR me eee ee a
oN DN HN FF WY NY SY OG CO we HN KN A BR BD De SO

 

 

Case 3:19-Cv-O7Sd4-RS Document 2 Filed 12/03/19, Page 18 of 69

we cannot accommodate a scent free work place. You may contact CREO directly for more
information.” Ms. Kern notes that CREO was also aware since 2014 that SSA would be unable
to provide me with a scent free workplace in the building, meaning CREO and SSA management
should have concluded telework would be a viable reasonable accommodation that should have
been offered since it was an available reasonable accommodation, which caused SSA no
hardship to provide see exhibits provided with my initial complaint which shows over 120
Benefit Authorizers were excused from SPIKE and allowed to telework full time five days al
week for months and years as early as 2015. It is important to note that the first laptop I was
given when I was selected for the pilot telework program was a shared laptop that I received
when I started pilot telework back in January 2014, and the second laptop was a single device set
up laptop I received in 2015 more than year after the first laptop, important to note the second
laptop was replaced soon after I had reported issues with it proving SSA can provide laptops that
don’t affect my disability and that the first laptop would have been replaced regardless because
SSA converted from PC’s to laptops see January 19, 2017 EEOC Hearing Transcript Volume 2
page 320 lines 2-25 and page 321 lines 1-10. SSA provided the second laptop to me soon after ]
reported problems with the first laptop proving that SSA can provide me with laptops that have
not been contaminated with fragrances and chemicals if SSA took the proper precautions also
important to note the second laptop was perfectly fine like the first laptop it was not
contaminated. When I received the second laptop I asked for permission to keep the second
laptop with me to prevent the second laptop from being contaminated while the laptop was left in
the building while I was out sick which is how the first laptop became contaminated, my request
to keep the second laptop with me was denied. Had SSA allowed me to take the second laptop
home when I went home sick I would have never needed a third laptop! Unlike the first two
laptops SSA provided me the third laptop SSA gave me was contaminated since the first day I
received it and was clearly used, see MSPB Hearing Transcript day 1 James Dokko page 163
lines 11-18 and MSPB Hearing Transcript day 2 James Dokko page 68 lines 3-19 and page 69
line 18-22 and page 70 lines 1-21 and page 73 lines 3-25 page 74 lines 1-3 and lines 18-24, see

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 18 of 69

 
eo OS SN DBD WH & WH PO =

NH N HN YY HB PPO DY KR DR wm mm ee ee ag
oN DAW FF WD NY KF OD CBO OH HI HR HW BB WD PY = OO

 

 

Case 3:19-cv-07@d4-RS Document 2 Filed 12/03/19,,Page 19 of 69

hearing testimony see January 19, 2017 EEOC Hearing Transcript Volume 2 James Dokko page
320 lines 2-16 and page 321 lines 1-10 and lines 19-25 and page 322 lines 1-25 and page 323
lines 1-25. It is important to note that I was not allowed to take the second laptop “first single
device set up” laptop with me when I went home; had I been allowed to take the second laptop
home I would not have needed a third laptop because the second laptop would been in my home
which is a fragrance and chemical free environment. James Dokko acknowl edges that I requested
to be allowed to take the second laptop home so that it would not be contaminated like the first
one had been when the laptop was left in the building which is a chemical and fragrance
environment, per MSPB Hearing Transcript day 2 page 69 lines 18-22 and James Dokko
acknowledges that I had reported the second laptop was contaminated after having if for a few
months and that I had reported the third laptop was contaminated since the first day I received it
per MSPB Hearing Transcript day 2 page 70 lines 1-17. I would like it noted that all SSA staff
was going to be provided a single device set up per January 19, 2017 EEOC Hearing Transcript
Volume 2 James Dokko testimony page 321 lines 4-10 "So around that time we were going
through a workstation replacement, so we were replacing all of our desktops computers with
laptops, which is called a single device setup, which would be a laptop you put in a dock on a
desk and use that as your desktop. If you did telework, you would undock that laptop and use
that same laptop to telework.". It is important to note that Debby Ellis states that management
received medical documentation that informed SSA that my condition was sever, per MSPB
Hearing Transcript day 2 Debby Ellis page 133 lines 5-12. SSA policy defines Reasonable
Accommodation as a modification or adjustment to a job or change in the working environment
for qualified disabled employees to enjoy the same benefits and privileges as employees without
disabilities and Undue Hardship is a specific accommodation that would require significate
difficulty or expense. It is important to note that SSA had determined I was a qualified disabled
employee per documents provided by SSA’s Counsel to EEOC AJ providing an update pursuant
to the March 10, 2015 EEOC AJ order dated May 8, 2015 in exhibit 6 of Communications with
EEOC AJ and Agency Counsel, me and my Counsel for EEO case and in a Final Agency

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 19 of 69

 
oO SF “S DBD WDA FB WY NH we

NS NY DH NH NHN KL KH PND RO Rm eRe ee ee eu
ao ND A PF WY NH K§ GS CO ww HD HR HA BB WH BH &§ O

 

 

Case 3:19-cv-07@h4-RS Document 2 Filed 12/03/19, Page 20 of 69

Decision dated January 30, 2019 page 6 of the decision, included as an exhibit with my initial
complaint. SSA providing me with reasonable accommodations is further evidence that SSA
found I am a qualified disabled employee among other things SSA provided me with an air
purifier that was over one thousand dollars, I was moved over 26 times and was provided maskd
and glove, Liberal Leave and I was approved the maximum advanced sick leave the maximum
advanced annual leave, the maximum FMLA leave and LWOP I was also approved for the
voluntary leave transfer program. SSA only provides reasonable accommodations to qualified
disabled employees per MSPB Hearing Transcript day 1 Carmelita Rivera page 133 lines 10-15.
Because SSA provided over 20 other qualified disabled Benefit Authorizers with the reasonable
accommodation of Telework full time and SSA approved 100 Benefit Authorizers Article 39
approval and has one non-disabled Benefit Authorizer who was working “a long term virtual
detail” proves there is no undue hardship on SSA to allow Benefit Authorizer to telework full
time especially if the Benefit Authorizer who is asking for full time telework is a qualified
disabled employee see MSPB Hearing Transcript day 2 page 153 lines 16-22. Debby Ellis
acknowledges that Benefit Authorizers were allowed to telework on SPIKE days proving SPIKE
is not an essential function of the Benefit Authorizer job as she originally claimed to EEOC AJ at
the January 19, 2017 hearing, see MSPB Hearing Transcript day 2 page 153 lines 16-22 and 155
lines 10-25 and page 156 lines 1 and page 157 lines 4-7 lines 23-25 and page 158 line 1 and lines
13-17 and page 159 lines 3-25 and page 160 lines 5-10 and see exhibit provided with initial
complaint from SSA Counsel dated May 17, 2019 and May 3, 2019. Per January 19, 2017 EEOC
Hearing Transcript Volume 2 page 356 lines 8-14 no one in SSA has the authority to excuse an
employee from performing an essential function of their job. Per January 19, 2017 EEOC
Hearing Transcript Volume 2 page 300 lines 8-25 and page 301 lines 1-3 Debby Ellis
acknowledges that module managers decide who SPIKE’s or does not SPIKE, further evidence
that SPIKE is not an essential function of the job because SSA management can decide who does
and does not SPIKE. I would also like it noted that I was found to be a qualified disabled

employee more than once first when I was approved the air purifier (costing $1,200.00) and

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 20 of 69

 
CO OM KN DR UW B&B | Pm

NY NM KN NB NY NY te Re Oe ee ee ee ea et
oo SN DH YH FF BY NK KF GD OD we DNR ON BR Uh DUlUreE OOO

 

 

Case 3:19-cv-072h4-RS Document 2 Filed 12/03/19,,,Page 21 of 69

because I received successful performance appraisals throughout my 10 year career per SSA
Final Agency Decision (FAD) dated January 30, 2019 see labeled page 6 on upper right hand
side, a copy of my successful performance appraisals and the FAD dated January 30, 2019 are

 

included in my initial complaint exhibits and see January 19, 2017 EEOC Hearing Transcript
Volume 2 page 284 lines 6-25 and page 285 lines 1-10. Unfortunately, the reasonable
accommodations SSA provided me were not working per EEOC AJ’s own statement “If
Complainant is credible and her symptoms are genuine, then the current accommodations are not
working and the Agency must consider full-time teleworking. To justify not allowing
Complainant to telework full time, the Agency must demonstrate undue hardship” see exhibit
Communications with EEOC AJ and Agency Counsel, me, my Counsel for EEO case — exhibit
15 and see exhibit Communications with EEOC AJ and Agency Counsel, me, my Counsel for
EEO case — exhibit 12 on page 10 the reasonable accommodation decision from Debby Ellis that
shows she denied my reasonable accommodations request for permanent telework but I was
approved other reasonable accommodations request to be moved within SSA occupied buildings
and she lists the other approved and provided reasonable accommodations including but not
limited to moving me to different floors and different cubicles, allow me to telework two days a
week just ahead of the other pilot teleworkers, an air purifier, excused from performing SPIKE,
face masks; I was also provided the Reasonable Accommodations of Liberal Leave eventually;
provided gloves. SSA is well aware I am a qualified disabled employee and SSA is required to
provide me with a effective reasonable accommodation that would enable me to return to work
full time per Rehabilitation Act of 1973 and 29 C.F.R. 1630.1 provides that the primary purpose
of Title I of the ADA, as amended by the ADAA, is to provide equal employment opportunities
for individuals with disabilities as long as SSA does not suffer an undue hardship. SSA should
provide reasonable accommodations that permitted me to keep working rather than choosing to
force me to take leave as a reasonable accommodation. Leave removes an employee from the
workplace and therefore denies the employee the opportunity to keep working which is not a

reasonable accommodation, which is why I continued to begged SSA to approve my reasonable

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 21 of 69

 
Oo CO SS BD Wm BB Ww PO mw

Ny NS NH NN NY DY NH DO Ome oe
ao ND MN FF WY NYDN KF SG ODO we HD HR HH BRB DY BW SF oS

 

 

Case 3:19-cv-0794-RS Document 2 Filed 12/03/19, Page 22 of 69

accommodations request for telework, it was clear after moving me around over 26 times to
different locations within SSA occupied buildings did not provide me with a fragrance and
chemical free work environment, a fact SSA’s Medical Officer determined in 2014 “Even if Ms.
Tom is eventually found to be an individual with a disability per the RA, the requested
accommodation of scent free work environment is impractical in most public buildings.
Furthermore, Ms. Tom is unlikely to avoid similar exposures if she visits public places such as
shopping malls, restaurants, grocery stores and numerous others.” which SSA was told, see SSA
medical officer exhibit page 2 of 2. SSA’s Leslie Kern Operations Manager confirmed SSAI
Medical Officer’s determination stating “As stated in the notice you received, the Agency is not
able to provide a scent free workplace for any employee.” SSA’s Medical Officer assessment of
my disability is accurate, public places don’t provide fragrance or chemical free environments
which is why I am homebound and why SSA’s calls for me to take public transportation to work
so that I can then ask for leave in person is extremely unreasonable and puts me in physical harm
because I would not survive the ride to the building and would have to call out sick because I
could not survive the drive in and I could be raped or killed once I lost consciousness. In 2014 I
brought my formal requests for an effective Reasonable Accommodation to SSA and since 2014
to now 2019 my quality of life has plummeted because SSA’s has refusal to provide me with an
effective Reasonable Accommodation of telework which they provided to more than 120 other
qualified disabled Benefit Authorizers. SSA’s refusal to effectively accommodate me has made
my disability to worsen and caused me to also need reasonable accommodations for vertigo,
migraines with aura and sensitivity to environmental irritants. Although the disabilities I now
need accommodated have increased SSA continues to believe the accommodations they have
been providing me since 2015 are still equally effective as the reasonable accommodation of
telework, which no reasonable person would conclude. Since my initial formal reasonable
accommodations request made in 2014 the continued assaults on my immune system triggering
my disability sensitivity to environmental irritants my health worsened and I was subsequently

diagnosed with vertigo in 2015 and my migraines with aura became much worst. If SSA had

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 22 of 69

 
w

Co S&S “SS HR A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-CV-O7Al4-RS Document 2 Filed 12/03/19, Page 23 of 69

acted in accordance with the Rehabilitations Act of 1973, ADAA and Reasonable
Accommodations Policy in my case as they had for the 120 plus other qualified disabled Benefit
Authorizers whom were approved to telework full time five days a week, I would not have had to
take leave, I would not have ended up with vertigo and my migraines with aura would not have
gotten worst and I would never have been fired for taking sick leave.

On November 30, 2015 I sent an email to EEO AJ to dispute the false statement SSA’s
Counsel claimed occurred during mediation and also after mediation was conducted. SSA’s
Counsel lied about multiple facts which I noted in my written rebuttal starts on page 3 of exhibit
Communications with EEOC AJ and Agency Counsel, me, my Counsel for EEO case — exhibit
12. SSA’s Counsel has provided false information to EEO AJ on at least three occasions this
event being the third time. SSA management and Counsel has acted in bad faith see exhibits 3]
10 and 14 of Communications with EEOC AJ and Agency Counsel, me, my Counsel which
show on at least three separate occasions SSA’s Counsel and SSA management lied to the EEOC
AJ and should be proof SSA’s Counsel and management should not be taken at their word. SSA
and SSA’s Counsel does not dispute my rebuttal to any of the false claims they made proving
that SSA knew they had been caught in a lie, the fact EEOC AJ continued to allow SSA’s
Counsel and SSA staff to lie to her emboldened them to continue to lie with impunity as
evidence by the lies SSA staff made during the EEO hearing. The documents in exhibit
Communications with EEOC AJ and Agency Counsel, me, my Counsel for EEO case exhibit 14
and exhibit 12 page 13 of 15 foot note 1, shows SSA management acted in bad faith when in
October 2016 they revoked the approved Reasonable Accommodation of Liberal Leave and then
threatened me with being charged with AWOL, SSA management told me that because the
approved Reasonable Accommodation of Liberal Leave was revoked SSA would now be within
their right to refuse to approve my LWOP requests and charged me with AWOL which caused
me physical, emotional and financial harm, I was already under a lot of duress and living under
the constant threat of losing my job increased the strain on my mind and body. SSA management

failed to provide me with an effective reasonable accommodation which is why I was forced to

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 23 of 69

 
eo CS ~~ NHN A FB WH PO

NY NH NY NY WD DD NR DR DD mi ee
ao ND HM F&F WY NH —|§| SG OD Be HN NH AW BR WB HY SF OS

 

 

Case 3:19-cv-07Q14-RS Document 2 Filed 12/03/19, Page 24 of 69

take leave as in the first place. SSA was aware that even with the air purifier I was reporting
having problems of fragrances and chemicals in the offices I was provided see MSPB Hearing
Transcript day 2 page 130 lines 22-25. SSA chose to provide the Reasonable Accommodation of
Liberal Leave instead of approving my Reasonable Accommodation of Telework because James
Dokko SSA manager stated “we provided an accommodation that I feel was appropriate, which
was a locked office, air purifier, air guard, flexible leave” (bolded for emphasis) see MSPB
Hearing Transcript day 1 page 206. It is important to note that SSA was perfectly fine with me
taking sick leave so long as I reported to SSA’s building and aggravated my disabilities and then
asked for permission to go home sick per MSPB Hearing Transcript day 1 page 227 lines 2-25
and 228 lines 1-25 and page 229 line 1.Although James Dokko acknowledges that SSA cannot
protect me from scents and can only limit my exposure in SSA buildings (see MSPB Hearing
Transcript day 2 page 6 lines 21-25 and page 7 lines 1-4). James Dokko stood by his decision to
continue to refuse to recommend I be allowed to telework which would have enabled me to
eliminate my exposure to chemical and fragrances in my environment even though James Dokko
was told by my first line supervisor Kris Chamrernlaksa that Kris recommended that I be
approved for telework five days a week see MSPB Hearing Transcript day 1 page 27 lines
5-6 and lines 9-11. James Dokko made his own medical determinations, which he used to base
his recommendations to upper SSA management. James Dokko’s own medical determinations
that SSA could provide me with a reasonable accommodation with in SSA’s buildings that
would be as effective as telework in providing me with a fragrance and chemical free work
environment contradicted SSA’s Medical Officers determination that SSA buildings could not
provide me with a scent free environment (see SSA medical officer document page 2) and the
medical recommendations my doctors made to provide me with a fragrance and chemical free
environment (see medical documentation pages 31,36,45,46,48,52 and 98). James Dokko wag
wrong to deny my reasonable accommodations request for telework, ignoring Kris recommended
that I be approved for telework five days a week (see MSPB Hearing Transcript day 1 page 27

lines 5-6 and lines 9-11) and without ever having determined if SSA was able to provided

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 24 of 69

 
oOo CO SS DH A BR WH BD KE

No NY NHN NY NB NY RD RDB RD RR ei a aes
ao nN SN UH FF WY NY KF GBD Oo we HY ORK OU BRlUlUlwBULULULDNULUlUreClCUCO

 

 

Case 3:19-cv-07 3 4-RS Document 2 Filed 12/03/12, Page 25 of 69

Benefit Authorizers telework five days a week as an RA or under Article 39 James Dokko also
notes that there are still journeyman level Benefit Authorizers who are still not SPIKE trained
more than 2 years after the EEOC hearing (see MSPB Hearing Transcript day 1 page 205 lines 7-
25 and page 206 lines 1-14) and James Dokko instead based his decision on what he felt
“accommodation that I feel was appropriate” James Dokko claims to have followed my doctors
recommendations to isolate the air flow from other areas of the building and provide air froml
outside and then James Dokko takes it back when he testifies “Oh, I'm not aware. All I know is 4
- is that the air flow -- we did not make any changes to our air intake system, no.” see MSPB
Hearing Transcript day 1 page 208 lines 13-25 and page 209 lines 1-9. SSA revoked approved
reasonable accommodation of Liberal Leave, which SSA gave me instead of approving my
reasonable accommodation of telework. Because SSA revoked the reasonable accommodation of
liberal leave which was supposed to be just as effective as telework SSA I asked SSA to approve
my request for the effective reasonable accommodation of telework, which would have returned
me to work full time, SSA at James Dokko’s recommendation continued to deny my reasonable
accommodation request of telework. SSA management refused to allow me to have union
representation when we discussed SSA revoking the approved reasonable accommodation of
Liberal Leave approved in lieu of telework and changes in the working environment even though
I asked twice to be provided Union Representation proving SSA does not uphold the rights of
employees and SSA does not abide by ADAAA or the Rehabilitation Act of 1973 or SSAI
policies in place to protect employees. SSA management acknowledges that SSA is unable to
prevent my exposure to fragrances and chemicals that all SSA could do in the buildings was try
and limit my exposure, proving SSA was aware I was being exposed while I was in SSA
buildings and therefore proving the provided reasonable accommodations in the buildings are not
as effective as the reasonable accommodation of telework would have been, because in my home
I can eliminate my exposure to fragrances and chemicals see MSPB Hearing Transcript day 2
page 6 lines 21-25 page 7 lines 1-4. I proved I could work from home full time and perform the
essential functions of my job from July 26, 2016 through August 15, 2018 I worked 100% via

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 25 of 69

 
0 OO NS HN WN B&B BH Pp

NY NN KN RD NY ND RD RD em ee ea ee ea gc
ao SN DBD HW FF BW NY —|-& SG CO we HW DH HW BP WY PP & Oo

 

 

:19-cv- - 26 of 69
Case 3:19-cv O7ad4 RS Document 2 Filed 12/03/19 Page O

telework and received successful performance appraisals, my first line manager had told
Carmelita Rivera and James Dokko that based on my work I should be allowed to telework five
days a week per MSPB Hearing Transcript day 1 page 26 lines 16-25 and page 27 lines 1-11.
SSA’s inactions, delays and refusal to approve my requested reasonable accommodation of
telework because SSA believed the approved reasonable accommodation of the air purifier (see
MSPB Hearing Transcript day 2 page 44 line 4-7) was effective, forced me to take sick leave
instead of allowing me to work full time. SSA used the sick leave SSA forced me to take against
me when SSA ultimately fire me unlawfully for taking sick leave, even though I was inl
reasonable accommodations talks with management during the period of time SSA proposed to
remove me and that the reasonable accommodations James Dokko offered me was a variation of
the failed accommodation James Dokko was just moving me around in the same building
environment under the mistaken belief it would be more effective (please note I had already been
placed on the third floor before being moved to the 4" floor), see MSPB Hearing Transcript day
2 page 81 lines 6-20. James Dokko acknowledges he was the SSA manager responsible for my
reasonable accommodations requests instead of my first line manager/supervisor, per MSPB
Hearing Transcript day 1 page 146 lines 5-19, it is important to not had my first line supervisor
been responsible for my reasonable accommodations request he would have approved me to
telework full time, extremely important to note my first line informed both my second line
Carmelita Rivera and third line James Dokko of his recommendation see MSPB Hearing
Transcript day 1 page 26 lines 16-25 and page 27 lines 1-11. SSA forced me to take leave I was
never provided an effective reasonable accommodation of telework, SSA instead approved the
reasonable accommodations of a room, an air purifier, door guard “air guard” and flexible leave I
was required to walk through a building that was not fragrance and chemical free and although
there are journeyman level Benefit Authorizers who did not have to answer SSA’s 800 number
aka spike at all. James Dokko never inquired as to where or not telework was an available
Reasonable Accommodation I could have been given instead of terminating me see MSPB

Hearing Transcript day 2 page 20 lines 20-25 and page 21 lines 1-3 and MSPB Hearing
TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 26 of 69

 
co Oe ND AW Bh ww BP Ye

NM NM BY NO NY NY DD RD RD Ow a i a eg
aoe 4A DA FF YW NH KF DBD BO DO WI DH HW B&B WH PB SB GS

 

 

Case 3:19-cv-074)4-RS Document 2 Filed 12/03/19, Page 27 of 69

Transeript day 1 page 205 lines 17-23, James Dokko always recommended that I be denied the
reasonable accommodation of telework every time because of the information he had but James
Dokko acknowledges never confirming his claims if SSA approved my request for telework
would eliminate an essential function of my job or that SSA did not approve other qualified
disabled Benefit Authorizers with telework five days a week either as an RA or under Article 39,
James Dokko is aware there are Journeyman level Benefit Authorizers who have completed the
mandatory nine month training and passed their three day review who do not answer SSA’s 800
number aka SPIKE — the Benefit Authorizer’s were still not trained even though it has been more
than two years since the EEOC hearing, see MSPB Hearing Transcript day 1 page 205 lines 7-25
and page 206 1-23 and page 217 lines 5-19 and page 218 lines 6-22 and see MSPB Hearing

Transcript day 1 page 30 lines 5-25 and page 31 lines 1-2. Had SSA management approved my

request to telework five days a week I would not had to take leave and I would never have been!

fired for taking sick leave for being disabled see MSPB Hearing Transcript day 1 page 45 lines
20-25 and page 46 lines 1-2. In January 19, 2017 EEOC Hearing Transcript Volume 2 page 248
lines 9-25 and page 249 lines 1-25 and page 250 lines 1-13 Debby Ellis testified that Benefit
Authorizers are trained to answer SSA 800 number SPIKE during the nine month training and
later acknowledge that there were fully trained Benefit Authorizers who were not trained to
answer SSA 800 number SPIKE during the nine month training claiming that the change in!
training was recent and that no matter what by spring of 2017 the Benefit Authorizers would be
trained, which is a lie ] was hired in 2008 and during my nine month training I was not trained to
answer SSA’s 800 number, answering SSA 800 number was not part of the three day test either,
in fact training to answer SSA’s 800 number is an additional training given to journeymen level
Benefit Authorizers about two months long, Kris also testified Debby Ellis’s claims were false
per MSPB Hearing Transcript day 1 page 30 lines 5-25 and page 31 lines 1-2 and January 19,
2017 EEOC Hearing Transcript Volume 2 page 353 lines 3-9. I begged SSA management to
abide by reasonable accommodations policy and provide me with an effective reasonable

accommodation of telework to no avail. SSA management’s refusal to approve my reasonable

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 27 of 69

 
oO OS Ss DR A BR BY BH KB

BPS YPN YN NHN KN NY HB Be ew ew ee ee ee
“ND RN ee Ye YN KF S © w& A ADB DH 2 Ss

 

 

Case 3:19-cv-O7@l4-RS Document 2 Filed 12/03/19,,, Page 28 of 69

accommodation request for telework and chose instead to approve the reasonable
accommodation of flexible leave “Liberal Leave” which forced me to take leave as an reasonable
accommodation instead of an accommodation that would allow me to keep working full time,
management later revoked liberal leave but continued to approve flexible leave through the EEO
hearing in January 2017 and then refused to approve leave unless I went to the building and
triggered my disability, see MSPB Hearing Transcript day 1 page 205 lines 24-25 and page 206
lines 1-14 and page 227 lines 2-25 and 228 lines 1-25 and page 229 line 1. After the EEO
hearing was held SSA management started to post AWOL on my record I believe in retaliation to
blacken my record unjustly to wrongfully terminate me under the pretense I was not fired for
being a known disabled employee who needed an effective reasonable accommodation to return
to work full time, SSA manager Carmelita River acknowledged she would have still proposed
my removal even if she had posted LWOP instead of AWOL because I did not show up for work
in the building but Carmelita Rivera acknowledged location of work can be an employee’s home,
per MSPB Hearing Transcript day 1 page 88 lines 2-5 see page 108 line 23-25 and page 109 line
1. SSA management has control over reasonable accommodations and leave approval SSA had
no lawful reason for denying my reasonable accommodations request of telework especially
since my first line supervisor Kris Chamrernlaksa that Kris recommended that I be approved for
telework five days a week (see MSPB Hearing Transcript day 1 page 27 lines 5-6 and lines 9-11,
SSA management manipulated events so that I would max out my leave so that SSA could post
AWOL under false pretenses as a way unjustly blacken my record so that when I was fired it
would appear as though I was not fired for being a qualified disabled employee who was denied
an effective reasonable accommodation to cover up the disability discrimination I endured at
SSA’s hands so SSA could fire me for fake AWOL charges SSA management unjustly posted to
my leave record instead of LWOP. Proof the AWOL SSA put on my record were not real/fake
AWOL is that I worked telework up until my last day was approved to work credit and over time
while SSA posted AWOL on my record, it is also important to note that credit and over time is

only given to employees in good standing and an employee who is really AWOL is not in good

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 28 of 69

 
eo F&F SN DH OO FP WD LPO

Nw NO ho No NO No tN bo ho — _ _ —_ _ — — nt toma _
Oo ~~ nN a - bo N — o Oo co ~ nN an > wo bo — Qo

 

 

Case 3:19-cv-OfQ214-RS Document 2 Filed 12/03/13, Page 29 of 69

standing and not allowed to telework, see MSPB Hearing Transcript day 1 page 116 lines 14-25
and page 117 lines 4-25 and page 118 lines 1-4 and page 46 lines 11-25 and page 47 line 1 and
page 48 lines 12-25 and page 49 lines 7-14. SSA knows that I am a qualified disabled employee,
my performance was excellent and that because there was no undue hardship defense to explain
why SSA refused to approve my reasonable accommodation request for telework, see MSPB
Hearing Transcript day 2 page 153 lines 16-22 and page 89 lines 11-22 and page 95 lines 3-19. |
believed SSA management looked into other ways SSA could fabricate a reason to wrongfully
terminate me, AWOL was the only available option SSA management had, in which SSA could
abuse their authority and unjustly blacken my record my work record with fake AWOL, see
MSPB Hearing Transcript day 1 page 116 lines 14-25 and page 117 lines 4-25 and page 118
lines 1-4, SSA provided more than 20 other qualified disabled Benefit Authorizers telework as a
reasonable accommodation since at least 2016 and more than 100 Benefit Authorizers under
Article 39 Work at Home by Exemption since at least 2015. I believe that SSA management
determined the only way they could fire me was under false pretenses of being AWOL because
of the stigma that comes with having AWOL on your record, since SSA management can
manipulate what reasonable accommodations are and are not approved and what leave will and
will not approve SSA management had me at a disadvantage from the beginning. The only
protection I had was I am a qualified disabled employee who was approved the reasonable
accommodation of Liberal Leave, when active prevented SSA from unjustly blackening my;
record with AWOL and because SSA acknowledges I was successfully performing my job, see
MSPB Hearing Transcript day 1 page 91 lines 4-6 and page 183 lines 2-6 and page 197 lines 4-6
and MSPB Hearing Transcript day 2 page 44 lines 8-10 and page 50 lines 12-18. SSA/AFGE
National Agreement Article 21 Performance which discusses how SSA managers are to grade
their staff and no were in Article 21 does it say that an employee who receives a “Level 3 -
Successful Contribution” rating would be found not to be performing the essential functions of
their job and January 19, 2017 EEOC Hearing Transcript Volume 2 page 109 lines 3-16. SSA
management was aware I was working 100% via telework and was not able to work in SSA’s

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 29 of 69

 
eo 8S 4S DH AH Ee BD NO Oe

NY N NRO NHN NY NY NY YDY NO SS HF FO FeO REO RESO Sse OS elle
oO NN DN UN FF WD NY KY Do BO fF NHN DH AH FSF WY HY KK

 

 

Case 3:19-cv-OfQ14-RS Document 2 Filed 12/03/12, Page 30 of 69

physical building due to my disabilities because the building could not provide me with a
fragrance and chemical free environment even with the air purifier in the room my disability was
still triggered, SSA Medical Officer had determined SSA could not provide me with a scent free
environment in the SSA building, see MSPB Hearing Transcript day 1 Kris Chamrenlaska page
25 lines 18-25 and page 26 line 1 and lines 23-25 and page 27 lines 1-8 and MSPB Hearing
Transcript day 1 James Dokko page 206 lines 13-23, page 220 lines 18-22. page 197 lines 4-25
and MSPB Hearing Transcript day 2 page 6 lines 21-25 page 7 lines 1-4 and page 130 lines 22+
25 and exhibit SSA medical Officer decision page 2. I was hired as a Benefit Authorizers in
August 2008 and I completed my nine month training and my three day review and became a
journeyman level BA in 2010 and throughout that I was not trained to answer SSA 800 number
aka SPIKE a few years past before I was trained to proving answering SSA 800 number aka
SPIKE also SPIKE is about a two month training proving SPIKE is not an essential function of
the Benefit Authorizers per MSPB Hearing Transcript day 1 page 4 line 16 and page 5 lines 7-11
and page 30 lines 9-25 and page 31 lines 1-2 and January 19, 2017 EEOC Hearing Transcript
Volume 2 page 353 lines 3-6. Debby Ellis defines what a journeyman level employee is “By the
time you are a journeyman level, you're expected to be able to do all the major duties and sustain
those job duties” see January 19, 2017 EEOC Hearing Transcript Volume 2 page 65 lines 12-14,
Evidence answering SSA 800 number aka SPIKE is not an essential job function is that
answering the 800 number is not part of the Benefit Authorizer nine month training and is not
part of the Benefit Authorizers three day test; Benefit Authorizers have to pass to move from
trainee status to journeyman level and SPIKE training is only given to a Benefit Authorizer
becomes a journeyman level also SPIKE is about two months of training. see MSPB Hearing
Transcript day 1 Kris Chamrenlaska page 5 line 9 and page 29 lines 21-25 and page 30 lines 1-25
and page 31 lines 1-2 and see January 19, 2017 EEOC Hearing Transcript Volume 2 page 353
lines 3-6. SSA management has complete control over whether reasonable accommodations are
approved or denied and whether leave is approved or denied and whether or not SSA revokes
approved reasonable accommodations without cause or explanation, throughout this entire

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 36 of 69

 
kh Ye bb

Oo CO JI HD Nr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-OZg14-RS Document 2 Filed 12/03/12. Page 31 of 69

process I have been at SSA managements mercy and although SSA knows I am a qualified
disabled employee SSA refused to allow the reasonable accommodation of telework that is
available to Benefit Authorizers and would provide me with a fragrance and chemical free
environment. I received successful performance appraisals while I was working 100% via
telework see MSPB Hearing Transcript day 2 James Dokko page 50 lines 3-16. SSA/AFGE
National Agreement Article 21 Performance which discusses how SSA managers are to grade
their staff and no were in Article 21 does it say that an employee who receives a “Level 3 +
Successful Contribution” rating would be found not to be performing the essential functions of
their job and January 19, 2017 EEOC Hearing Transcript Volume 2 page 109 lines 3-16. SSA
management acknowledge that I was not removed from SSA because of my performance but for
being out sick which SSA management considered misconduct see MSPB Hearing Transcript
day 2 James Dokko page 89 lines 11-22 and MSPB Hearing Transcript day 1 Kris Chamrenlaska
page 61 lines 5-25 and page 62 lines 1-2 and Carmelita Rivera acknowledges knowing I need a
fragrance and chemical free environment and that the building is not a fragrance and chemical
free environment and neither are other areas proving SSA’s claims I could have taken a taxi, of
other public transportation to and from work was a bad faith effort to make it appear it was my
fault I was not working full time and not SSA’s failure to approve an available effective
reasonable accommodation also SSA was aware that even with the air purifier I was still unable
to work in the room because of the fragrances and chemicals, see MSPB Hearing Transcript day
1 page 105 lines 5-12 page 42 lines 1-6 and MSPB Hearing Transcript day 2 page 130 lines 22-
25. SSA had been provided medical documentation from my doctors that stated I needed a
fragrance and chemical free environment because of my disability per MSPB Hearing Transcrip#
day 1 Kris Chamrenlaska page 62 lines 17-25 and page 63 lines 1-9. SSA acknowledges the air
quality test ordered by SSA did not provide relevant information as to where the building was
healthy or safe for someone with sensitivity to environmental irritants because the test only
tested for carbon dioxide, temperature and humidity and only tested for human comfort and noi
health, which proves SSA misrepresented the validity of the findings of the air quality test they,

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:
Page No. 31 of 69

 
kh Ww bv

Oo SCS HN HD NM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

| provided are not effective. EEOC AJ puts it “In other words, according to the Agency, Ms. Tom

 

 

Case 3:19-cv-O7Q14-RS Document 2 Filed 12/03/12, Page 32 of 69

ordered in relation to how healthy and safe the building is to work in especially for someone who
has sensitivity to environmental irritants see MSPB Hearing Transcript day 2 page 54 lines 3-8
and page 55 lines 7-10 and page 56 lines 15-20 and page 137 lines 5-11. SSA was aware that
simply entering and exiting the building would put me into contact with fragrances and
chemicals and that my medical documentation informed management that I needed a fragrance
and chemical free environment due to my sensitivity to environmental irritants per MSPB
Hearing Transcript day 1 Kris Chamrenlaska page 25 lines 18-25 and page 26 line 1.

On October 31, 2016 EEOC AJ decided that there were two issues she felt needed live
testimony (1) my credibility because SSA has two defenses either I do not have a disabling

condition or if I am disabled they don’t believe there is evidence that says the accommodations

is either imagining her symptoms or is fabricating them.” (2) Undue Hardship EEOC AJ “Tf
Complainant is credible and her symptoms are genuine, then the current accommodations are not
working, and the Agency must consider full-time teleworking. To justify not allowing
Complainant to telework full-time, the Agency must demonstrate undue hardship. In its MSJ]
SSA did not address the undue hardship of full-time telework because the Agency contends the
other accommodations provide are effective.” see exhibit Communications with EEOC AJ and
Agency Counsel, me, my Counsel for EEO case — exhibit 15. SSA management acknowledges
there is no undue hardship for SSA to have approved me for telework full time as a reasonable
accommodation or for SSA to provide me with a clean laptop like they did the first two times ]
was given laptops the first in 2014 and the second in 2015 were clean and I had no problem
working on them but that SSA did not take the same steps with the third laptop they did with the
first two, to make sure that third laptop I was given was handled by the one SYSCO -— technical
support staffer who is known to be fragrance and chemical free to ensure that the third laptop
was not contaminated during the first phase of imaging the laptop and not contaminated while it
was “rebox” and left sitting in an unsecure area in the building for weeks to months before it vad
selected and imaged for the second time and given to me, per MSPB Hearing Transcript day 2

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 32 of 69

 
we

oO 7S NSN DBD We ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-O@Ql4-RS Document 2 Filed 12/03/1a,. Page 33 of 69

page 153 lines 16-22 and see MSPB Hearing Transcript day 2 page 74 lines 1-2 and 18-23 and
page 76 lines 20-25 and see January 19, 2017 EEOC Hearing Transcript Volume 2 page 321
lines 24-25 and page 322 lines 1-25 and page 323 lines 1-20 and MSPB Hearing Transcript day 2
page 68 lines 3-19 and page 69 lines 14-22 and page 70 lines 1-21 and page 71 lines 11-20 and
page 72 lines 14-21 and page 73 lines 6-9 and lines 15-25

On April 7, 2017 EEOC AJ rendered an flawed a decision that found I had not proven |
was a qualified disabled individual with a disability and because of that EEOC AJ did not find a
violation of the Rehabilitation Act on either my harassment of failure to accommodation claims,
EEOC AJ was also wrong when she claimed I did not respond to SSA’s Statement of Material
Undisputed Facts I did appeal it was just ignored like all the other evidence. EEOC AJ errored in
not giving proper weight to the fact I received successful performance appraisals and that I was|
working 100% via telework since July 26, 2017 under the pilot telework program and not as a
reasonable accommodation, SSA acknowledges that I was teleworking because of the piloj
telework program and not as a reasonable accommodation per MSPB Hearing Transcript day 2
page 162 lines 3-4. EEOC AJ errored in giving less credit to my treating physicians Dr. Young
who I was referred to after being seen by the two emergency room doctors, the two emergency
room doctors are the only doctors whom I saw that claim my condition have psychological
component and suggested a multidisciplinary intervention the second doctor who claimed I had
anxiety do not have psychological degrees and neither of them called for a consult for a doctor
who is trained in diagnosing mental health conditions before making their snap judgements and
neither of the emergency room doctors spent at most 2 minutes with me, both emergency room|
doctors referred me back to my treating physician Dr. Young who specializes in allergies and
neither emergency room doctor ever referred me to mental health. It is also important to note that
the first doctor did note a mild reaction what he fails to note is how long I was in contact with the
fragrances and chemicals it was no more than a few minutes and I saw him hours after the initial
contact so by the time I saw him I was partially recovered, the second emergency room doctor ]
saw over five hours since I was exposed to fragrances and chemicals and management was stil]

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 33 of 69

 
CO Oo KN NH WA & WwW LH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-OZQ214-RS Document 2 Filed 12/03/12, Page 34 of 69

demanding I provide medical documentation so that my leave would be approved. I went to my;
treating physician Dr. Young who specializes in allergies after both emergency room doctors
named in EEOC AJ decision referred me to him to confirm his original diagnosis and both times
Dr. Young reaffirmed his diagnosis and did not refer me to mental health. EEOC AJ erred in
finding more credibility with the two emergency room doctors who don’t specialize in allergies
or psychology diagnosis that my condition has a psychological component and not finding my,
treating physical Dr. Young who specialize in allergies and did not find my condition was
psychological, had he, Dr. Young would have referred me to mental health. which he never did!
Dr. Young re affirmed his diagnosis of my disability in doctors letter after both visits in which
he affirmed the treatment of my disability sensitivity to environmental irritants is avoidance see
exhibit Medical Documents pages 31-32,36,42,43,45,46,48,52 and 68-87. EEOC AJ also errored
in claiming that I did not get sick during the hearing my attorney noted it in her Appellant’s Brief
in Support of Appeal. I would like it noted that when I got to the hearing building I went straight
through to the hearing room and did not leave the hearing room with the exception of a handful
of times during the two day hearing to go to the restroom and when we left to go home, also that
I was covered from head to foot and wore a mask, scarf that covered everything but my hands
and eyes. EEOC AJ did not note I spent the breaks in the hearing room the one room in building
that had not been cleaned with chemicals per the EEOC AJ orders and the hallway connecting to
the hearing room was not as well traveled as clamed and defiantly not like the hallways in the
SSA building. EEOC AJ never asked how I was doing had she I would have told her I was sick
and I was having a hard time following the hearing and by the end of each day even though I did
not leave the hearing room with the exception of when I went to the restroom, I was sick from
exposure to the fragrances in the restroom and that ] was starving and was extremely weak from|
not being able to eat or drink all day. EEOC AJ errored in claiming it was not possible for SSA
to provide me with a clean laptop which is not true I received three laptops the first two laptops
were clean and not contaminated until they were contaminated while left in the building,
however the third laptop was contaminated since the first day, it is important to note that SSA|

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 34 of 69

 
oO fo NN BD WN BF WY Ne

NO WN KN KB DO DN RQ NG ND me eet
ao NJ BH HH FF WD NH FH CFD Oo Be HN DBD KH F&F BB NY KF &

 

 

Case 3:19-cv-04814-RS Document 2 Filed 12/03/12, Page 35 of 69

acknowledge that the first two laptops were initially not an issue, SSA also acknowledged it
would not be an undue hardship on SSA to buy a new laptop and have it imaged by the one
employee who is known to be fragrance and chemical free, see MSPB Hearing Transcript day |
James Dokko page 163 lines 11-18 and MSPB Hearing Transcript day 2 James Dokko page 68
lines 3-19 and page 69 line 18-22 and page 70 lines 1-21 and page 73 lines 3-25 page 74 lines 1+
3 and lines 18-22, see hearing testimony see January 19, 2017 EEOC Hearing Transcript Volume
2 James Dokko page 320 lines 2-16 and page 321 lines 1-10 and lines 19-25 and page 322 lines
1-25 and page 323 lines 1-25. EEOC AJ made a medical determination she determined that if ]
do have an anxiety disorder if I received treatment for anxiety I might get better, which is
contradictory to what my treating physician Dr. Young who has a degree to treat people with my
disability who has stated that the treatment for my condition “Primary treatment for this
condition is avoidance rather than medications.” Written July 7, 2015 after the two emergency,
room doctor’s visits, see page 46 of exhibit Medical Documents. EEOC AJ errored in giving
more weight to Debby Ellis’s statements answering SSA 800 number aka SPIKE is an essential
job function based on Debby Ellis’s testimony that SPIKE training was part of the nine month
training Benefit Authorizers even though right after Debby Ellis’s testimony she acknowledged
there were fully trained/journeyman level Benefit Authorizers who completed the nine month
training were not SPIKE trained see January 19, 2017 EEOC Hearing Transcript Volume 2 page
248 lines 9-25 and page 249 lines 1-25 and page 250 lines1-13 and page 251 lines 12-14 and
MSPB Hearing Transcript day 1 page 30 lines 5-25 and page 31 lines 1-2. EEOC AJ also heard
testimony that SPIKE training is about two months so it would be impossible for SPIKE training
to have been included in the nine month training, see January 19, 2017 EEOC Hearing Transcript
Volume 2 page 353 lines 3-6 and MSPB Hearing Transcript day 1 page 30 lines 5-25 and page
31 lines 1-2, a pamphlet and a video that was not presented was sufficient evidence to prove
answering SSA 800 number aka SPIKE is an essential job function. EEOC AJ ignored the fact
Debby Ellis acknowledged that she lied when she claimed that answering the answering SSA\
800 number aka SPIKE was part of the Benefit Authorizers nine month training she was caught

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 35 of 69

 
Oo 28 NN DBD AW SP BH BO

Se BHO NH HB BD NHN DD KR Rm Rm me ee
eo ss DB A S&F WH NY |§ 3D Oo BD HN HR A FSF Ww BO KK BS

 

 

Case 3:19-cv-O“g14-RS Document 2 Filed 12/03/1m Page 36 of 69

in the lie at the hearing see January 19, 2017 EEOC Hearing Transcript Volume 2 page 248 lines
9-25 and page 249 lines 1-25 and page 250 lines 1-13. EEOC AJ overlooked Debby Ellis lie and
still found Debby Ellis’s testimony was worth more weight than my testimony that Benefit
Authorizers don’t learn to answer SSA’s 800 number aka SPIKE during the nine month Benefit
Authorizers training and that only after a Benefit Authorizer becomes a journeyman level
employee does SSA give a Benefit Authorizer SPIKE training see January 18, 2017 EEOO
Hearing Transcript Volume 1 page 28 lines 1-22 and Kris Chamrernlaksa also acknowledges that
Benefit Authorizers do not receive training to answer SSA’s 800 number aka SPIKE until after
they become journeyman level and that there are still Benefit Authorizers who were journeyman
level that were still not SPIKE trained even though Debby testified in January 19, 2017 on page
250 lines 9-13 that by spring 2017 all the journeyman level Benefit Authorizers would be
trained, see MSPB Hearing Transcript day 1 page 5 line 9 and page 30 lines 5-25 and page 31
lines 1-2. I provided evidence showing that answering SSA 800 number aka SPIKE is not part of
the nine month training and only after a Benefit Authorizer reaches journeyman level status does
SSA train Benefit Authorizers to answering SSA 800 number aka SPIKE. EEOC AJ errored in
claiming that James Dokko went beyond his legal requirement and excused me from SPIKE and
that because I was trained to SPIKE I could not be excused, it is important to note that SSAI
Counsel agreed to excuse me from SPIKE in our mediated agreement also because Debby Ellis
acknowledges that module managers decide who SPIKE’s or does not SPIKE, further evidence
that SPIKE is not an essential function of the job because SSA management can decide who does
and does not SPIKE, see January 19, 2017 EEOC Hearing Transcript Volume 2 page 300 lines 8-
25 and page 301 lines 1-3. It is important to noted that James Dokko acknowledges that he never
explored where or not it was possible for a Benefit Authorizer to telework full time as q
reasonable accommodation or if other Benefit Authorizer were allowed to telework fill time he
did not think it was relevant to find out before making his recommendation to deny my requests
for telework, see MSPB Hearing Transcript day 2 page 20 lines 20-25 and page 21 lines 1-3 and
page 204 lines 17-25 and page 205 lines 1-23. Debby Ellis later acknowledged that Benefit
TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 36 of 69

 
bk Ww bb

oO CO TF DH AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-OZ214-RS Document 2 Filed 12/03/18, Page 37 of 69

Authorizers could telework full time and there was no way for SSA to isolated air I received air
from outside the building’s recirculated air system, it’s important to note that Debby Ellis
acknowledged that even with the air purifier the room I was still having issues with fragrances
and chemicals proving even with the air purifier the room was not fragrance and chemical free,
see page MSPB Hearing Transcript day 2 page 130 lines 22-25. The air quality tests were not
testing to see if the air was safe for my disability or any employees disability, Debby Ellis
testified “It's not specific to any particular person within either an autoimmune system or any,
type of sensitivity. ] don't think it's geared to that. I would -- I would agree with you.” see MSPB
Hearing Transcript day 2 page 130 lines 2-25 and page 131 lines 1-25 and page 132 lines 1-25
and page 133 lines 1-25 (uses in conjunction with Medical Document exhibit page 48) and page
134 lines 1-25 and page 135 lines 1-25 and page 136 lines 1-25 and page 137 lines 1-11 and page
121 lines 10-14 and page 122 lines 2-15 and page 124 lines 2-5; 15-25 and page 125 lines 1-17
and page lines 1-13 and page 127 lines 1-13 and page 128 lines 13-25 and page 129 lines 1-25,
My disabilities had gotten worst because SSA continued to refused to provide me with the
reasonable accommodation of telework because SSA decided a mask (that only covers my mouth
and nose), air purifier and leave approval was an effective reasonable accommodation, SSAI
acknowledges “I see that Dr. Young has indicated, you know, irritant effects to nose, eyes.”
SSA did not take any action to protect my eyes, Debby Ellis acknowledges that since 2014 the
disabilities I needed to be effectively accommodated increased to include vertigo, migraines with
aura and sensitivity to environmental irritants, see MSPB Hearing Transcript day 2 page 141
lines 5-6 and page 142 lines 1-19. Debby Ellis acknowledges that SSA is responsible for provide
a reasonable accommodation to all known physical and mental limitations of a medical condition|
but she states “So we're not obligated to do anything and everything. We have to do what's
reasonable and effective to remove the barriers so that an employee can do their job.” The
evidence proves the reasonable accommodations SSA provided me did not enabled me to return
to work full time, SSA provided me with reasonable accommodations that allowed me to take
leave which is not an effective accommodation, see MSPB Hearing Transcript day 1 page 205

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 37 of 69

 
eo S&S SN DH A SP Be LP

NM BN NHN bh KO KO KR RD RD wm wwe ht
eS NN DB OT S&P WH HO K§ DT Oo fF HI DB A FP WH HO —&§ SBS

 

 

Case 3:19-cv-O~@14-RS Document 2 Filed 12/03/ Tide Page 38 of 69

lines 24-25 and page 206 lines 1-12 and page 227 lines 2-25 and 228 lines 1-25 and page 229
line 1. SSA acknowledges that I received successful performance appraisals it is important to
note that since August 2016 through my termination August 2018 I worked 100% via telework, |]
asked Debby Ellis if I was allowed to try telework as a reasonable accommodation it would have
enabled SSA to determine if it was an effective reasonable accommodation and she stated that
SSA would not test the viability of a reasonable accommodation if the accommodation was of
site “We don't -- we don't normally, you know, kind of test a reason -- we test if it's on site if it's
reasonable and effective, but we don't say, let's go test this and then test that and then test this.”
MSPB Hearing Transcript day 2 page 142 lines 20-25 and page 143 lines 1-18. Debby Ellis
acknowledges that SSA occupied buildings would not be able to provide me with a fragrance and
chemical free environment and she dodges answering my question as to the fact I would be more
able to avoid chemicals and fragrances in my own home than in any SSA occupied place see
MSPB Hearing Transcript day 2 page 144 lines 2-16. Debby Ellis testifies that SSA would not
have suffered a hardship if they approved me the reasonable accommodation of telework “T don't
know what true hardship the agency would have suffered.” MSPB Hearing Transcript day 2 page
153 lines 16-22. Debby Ellis acknowledges that SSA has approved Benefit Authorizers with full
time telework five days a week and that the Benefit Authorizers who were approved for full time
telework were not required to SPIKE and were allowed to telework on SPIKE days see MSPB
Hearing Transcript day 2 page 153 lines 23-25 and page 154 lines 1-25 and page 155 lines 1-25
and page 156 line 1. Debby Ellis lied when she claimed that Benefit Authorizers approved for
Article 39 Work At Home by Exemption were not required to perform the essential functions of
their job, Article 39 Work At Home by Exemption does not excuse employees from performing
the essential functions of their job. Debby Ellis is incorrect in claiming that approval for
Reasonable Accommodations of telework differs from Article 39, because Article 39 approval
excuses an employee from performing the essential functions of their job; MSPB Hearing
Transcript day 2 page 156 lines 2-25 and page 157 lines 1-3. James Dokko testified that no on¢
at SSA has the authority to excuse an employee from performing the essential functions of thein

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO..:

Page No. 38 of 69

 
Oo © AS DH WN BP WH KB fe

Bw NO NH HB KH NY NHN WV NY =| =| HF SF EF eel Sl Reel ele
ao nN DN OH F&F WY HO KH OD CO fF HN DH DT F&F WY HBO KH SC

 

 

Case 3:19-cv-O6Q14-RS Document 2 Filed 12/03/}a, Page 39 of 69

job, proving approval for Article 39 does not excuse an employee from performing the essential
functions of their job, see January 19, 2017 EEOC Hearing Transcript Volume 2 page 356 lines
8-14. Debby Ellis acknowledges that module managers decide who does and does not SPIKE,
further proof that SPIKE is not an essential function of the job if managers can decide who does
and does not SPIKE it cannot be deemed essential if the work can be transferred to other staff,
see January 19, 2017 EEOC Hearing Transcript Volume 2 MSPB Hearing Transcript day 2 page
153 lines 18-25 and page 300 lines 8-25 and page 301 lines 1-3. Debby Ellis states “... But just to
clarify, that doesn't mean that a benefit authorizer or a customer service rep has to be on the
phone the whole eight hours of a level 1 day. The manager decides at the module level, at the
individual module level, the workload balancing.” January 19, 2017 EEOC Hearing Transcript
Volume 2 page 300 lines 12-17 And “... it's up to our individual managers.” January 19, 2017
EEOC Hearing Transcript Volume 2 page 301 line 1, shows that module managers have the
authority to select who does and does not SPIKE and further evidence James Dokko was well
within his authority to excuse me from SPIKE. Debby Ellis acknowledges that SSA could
approve a Benefit Authorizer the reasonable accommodation of full-time telework and that there
is enough Benefit Authorizer work that would enable a Benefit Authorizer to work full time she
acknowledges that Benefit Authorizers were excused from SPIKE under Article 39 she also
acknowledges that SSA uses the same reasonable accommodations policy throughout SSA, see
MSPB Hearing Transcript day 2 page 157 lines 4-7 and lines 16-25 and page 158 lines 1-17.
Debby Ellis acknowledges that SSA has the same reasonable accommodation (RA) policy “The
RA policy is -- is national. It came out from central office, so we don't have regional-specific
policies. So the answer is, yes, we all share the same, you know, written policy and guidance.”,
she also acknowledges that documents provided by SSA’s Counsel show that SSA has approved
Benefit Authorizers the Reasonable Accommodation of telework full time and that the Benefit
Authorizers were able to perform the essential functions of their job while working full time
telework, see exhibits provided in my initial complaint dated May 17, 2019 labeled “Agency’s
Response to Appellant’s Request for Production #6 as amended in the Board’s April 25, 2019
TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 39 of 69

 
o HF NA DN DH SF WD NY

NY NM HN NO BN YY DN HR Nm mmm me ee
oa sN NHN WH BP W NO | OF NO BH NHN DBD A FP WS NNO H- OO

 

 

Case 3:19-cv-O7214-RS Document 2 Filed 12/03/14. Page 40 of 69

Order” and dated May 3, 2019“Agency’s Response to Appellant’s Request for Production #6 as
amended in the Board’s April 25, 2019 Order” and MSPB Hearing Transcript Day 2 page 158
lines 24-25 and page 159 lines 1-25. Debby Ellis testimony shows that my SSA managers who
decided my reasonable accommodations request for telework based their denials on their
preference to approve RA’s that kept a qualified disabled employee in the building instead of
allowing them to telework as an RA, my SSA managers believe that approving the RA of
telework as a last resort, my SSA management preferred keeping the qualified disabled employee
in the building even if the keeping the qualified disabled employee in the building caused harm
to the employee because Debby Ellis believed it was better “...my personal belief is morale is --
is higher when you got people collocated together..."MSPB Hearing Transcript day 2 page 161
lines 15-25 and page 162 lines 1-25 and page 163 lines 1-16. James Dokko acknowledges that
SSA management does not have the authority to excuse an employee from an essential function!
of their job per MSPB Hearing Transcript day 2 page 200 lines 15-17 and Debby Ellis
acknowledges that Benefit Authorizers other than me were excused from SPIKE see MSPB
Hearing Transcript day 2 page 155 lines 10-25 and page 156 lines 1-16, Article 39 does not
excuse an employee from performing their essential functions. Debby Ellis acknowledges SSA
approved Benefit Authorizers with the reasonable accommodation of full time telework see
MSPB Hearing Transcript day 2 page 159 lines 18-25. James Dokko testifies that he only has the
authority to recommend a denial or approval of telework full time and that he recommended to
the NRAC to deny my RA request for telework “I stated that you were not a qualified individual
with a disability based on your requested accommodation.” James Dokko acknowledges that
SSA provided me with reasonable accommodations proving I was a known qualified disabled
employee, see MSPB Hearing Transcript day 1 page 191 lines 1-25 and page 192 lines 1-5. It is
important to note that SSA’s National Reasonable Accommodations Coordinator (NRAC) based
their decision solely on SSA’s management’s recommendation and did not do their job and
confirm managements claims answering the 800 number was an essential job function and that
Benefit Authorizers could not be approved for the Reasonable Accommodation of Telework

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:
Page No. 40 of 69

 
Co Se NSN DN EH Se WY YP

NO no NO WN KH HN NHN NHN NY HF HF HF KF KF FeO Pe OOO See
eS “YN WN A BP WY NBO KH OF CO BH HN DB TH SP WH YPN KF CO

 

 

Case 3:19-cv-Of214-RS Document 2 Filed 12/03/12, Page 41 of 69

“Ms. Stenzel stated she does not recall if 800 calls were determined to be an essential function of
the job or to the extent to which she considered the issue.” See exhibit “Statement From NRAC
decision maker...” James Dokko definition of qualified disabled employee “So a qualified
individual basically, you know, has a medical condition that limits one or more life activities,
and the employee is still able to do the essential functions of their job.” James Dokko
acknowledges that he is aware I have medical condition but he says that “For your request for
telework full time, I do not find that you are a qualified individual with a disability.” Which is
contradictory to his early statement that SSA provided me with reasonable accommodations,
SSA cannot find I am a qualified disabled employee for some reasonable accommodations
request and not for others, especially since the reasonable accommodation | was asking for SSA\
was already providing to other qualified disabled Benefit Authorizers proving SSA had already).
determined Benefit Authorizers could perform the essential functions of the job at home, see
MSPB Hearing Transcript day 1 page 193 lines 6-17 and see exhibits in my initial complaint
dated May3, 2019 and May 17, 2019 provided to me by SSA’s Counsel. It is important to note
that SSA was aware that I was working 100% from home via telework from July 26, 2016
through my termination on August 15, 2018 without SPIKING a single day during that time and
I continued to receive successful performance appraisals. SSA knew I was teleworking under
the pilot telework program about once a week and not teleworking as a reasonable
accommodation see MSPB Hearing Transcript day 1 page 107 lines 16-20; I did not have a
disciplinary record and I was in good standing, MSPB Hearing Transcript day 1 page 197 lines
4-9 and proof I was in good standing see MSPB Hearing Transcript day 1 page 46 lines 11-25
and page 47 line 1 and page 48 lines 12-24 and page 49 lines 7-14 and page 116 lines 14-25
page 117 lines 1-25 and page 118 lines 1-10. The fact I was working 100% via telework under
the pilot program and not as a reasonable accommodation about once a week from July 26, 2016
through August 15, 2018 and received successful performance appraisals without SPIKING a
single day proves I am a qualified disabled employee, James Dokko’s acknowledges I was
approved for reasonable accommodations, but he deemed I am not a qualified disabled

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:
Page No. 41 of 69

 
oO 7S SN HB NH B

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-Of214-RS Document 2 Filed 12/03/T A. Page 42 of 69

employee if I ask for telework, despite the fact first line supervisor Kris Chamrernlaksa that Kris
recommended that I be approved for telework five days a week, see MSPB Hearing Transcripj
day 1 page 27 lines 5-6 and lines 9-11. James Dokko believes that an employee is deemed to be 4
qualified disabled employee based on the type of reasonable accommodation the employee ig
requesting which is against the Rehabilitation Act of 1973 and ADAAA. EEOC AJ errored in her
decision to ignore the fact I was receiving successful performance appraisals without being
provided an effective reasonable accommodation, both my attorney and I raised the fact that I am!
a qualified disabled employee by virtue of my successful performance of my job per case law;
Lavern B. v. Dep't of Housing and Urban Development, EEOC No. 0720130029 (EEOC OFO
02/12/15) and Kohner v. Dep't of Transportation EEOC Appeal No. 0120110334, 1 (September
14, 2012) Latarsha A. v. Federal Energy Regulatory Commission, EOC Appeal Nos.
0120123215, 0120131079 (Mar. 15, 2016) had SSA allowed me to telework five (5) days a week
like the 20+ other qualified disabled Benefit Authorizers as a reasonable accommodation, 100+
other disabled Benefit Authorizers under Article 39 and one (1) Benefit Authorizer who worked
virtually, there is no evidence I could not have continued to work full time in fact my first line
supervisor Kris Chamrernlaksa that Kris recommended that I be approved for telework five days
a week, see MSPB Hearing Transcript day 1 page 27 lines 5-6 and lines 9-11 and exhibits
provided in my initial complaint dated May 17, 2019 labeled “Agency’s Response to Appellant’s
Request for Production #6 as amended in the Board’s April 25, 2019 Order” and dated May 3,
2019*Agency’s Response to Appellant’s Request for Production #6 as amended in the Board’s
April 25, 2019 Order’ My performance appraisals showed that from 2014 through my
termination in August 15, 2018 I had been meeting expectations and the evidence shows that
SSA could have approved telework as a reasonable accommodation but refused to unlawfully
based on my SSA management’s preference to keep me in the work place see MSPB Hearing
Transcript day 2 page 162 lines 5-22. Proof of SSA’s bad faith effort to effectively accommodate
me, James Dokko the SSA manager responsible for recommending approval or denial of my
reasonable accommodation of telework NEVER explored if it was possible for a Benefit

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:
Page No. 42 of 69

 
Oo © 1 HD A FSF WH LO =

NM NM bP KH BR KN ND RD RD Om mee me me eet
eo NN DBD mH Ff WwW HO KF COD CO Oo HN DO AH FF WD HB —& OD

 

 

Case 3:19-cv-OZQ14-RS Document 2 Filed 12/03/ Tam Page 43 of 69

Authorizer to be approved to telework as a reasonable accommodation and James Dokko ignored
my first line supervisor Kris Chamrernlaksa that Kris recommended that I be approved for
telework five days a week, see MSPB Hearing Transcript day 1 page 27 lines 5-6 and lines 9-11,
MSPB Hearing Transcript day 2 page 20 lines 20-25 MSPB AJ asks “As someone who is a
benefit authorizer in your office, can you -- is there any situation in which you can permanently
approve as a reasonable accommodation -- assuming the medical documentation supports it --
someone permanently teleworking five days a week as a reasonable accommodation?” James
Dokko testified “I've never explored that. Would it be -- could that be a possibility, possibly?
Personally, I do not believe so. But at this time --’MSPB Hearing Transcript day 2 page 21 lines
1-3. It is important to note I was in reasonable accommodations talks with James Dokko since
2015 when he became Operations Manager over my module and in the approximately five (5)
years he handled my reasonable accommodations request for telework full time and he never
determined if telework was an accommodation available for Benefit Authorizers, however James
Dokko continued to recommend SSA deny my reasonable accommodations requests even though
my first line supervisor Kris Chamrernlaksa that Kris recommended that I be approved for
telework five days a week (MSPB Hearing Transcript day 1 page 27 lines 5-6 and lines 9-11)
because James Dokko believed if I was approved for telework would remove an essential
function of my job, I was denied an effective available reasonable accommodation of telework
based on James Dokko’s false assumption SSA did not approve Benefit Authorizers the RA of
telework an assumption he never confirmed per MSPB Hearing Transcript day 2 page 21 lines 1
3. It appears to me that I was also denied the reasonable accommodation because of Debby
Ellis’s preference to keep employees in the building as appose to being isolated, see MSPB
Hearing Transcript day 2 page162 lines 5-22

EEOC AJ did not give proper wait to James Ekeroma an Assistant Module Manager testimony,
he witnessed my disability being triggered and he personally walked me outside so that I could
try and recover from the exposure and he also notes that I was provided reasonable
accommodations and that moving around the building SSA’s way of reasonably accommodating

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:
Page No. 43 of 69

 
oO So SN DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-OZQ14-RS Document 2 Filed 12/03/12. Page 44 of 69

me, per January 19, 2017 EEOC Hearing Transcript Volume 2 page 200 lines 7-25 and page 201
lines 1-25 and page 202 lines 1-25 and page 203 lines 1-10. James Ekeroma acknowledges that
there were staff that sprayed of perfumes January 19, 2017 EEOC Hearing Transcript Volume 2
page 206 lines 9-16. I was subject to adverse employment actions including but not limited to
loss in pay, forced leave and decline to my health, loss of quality of life, loss of future income
and my job. I was denied equal rights and was treated adversely to other qualified disabled
employees, SSA accommodated another qualified disabled Benefit Authorizer in my module
who had an adverse reaction to oatmeal odor and she was effectively accommodated and the
odor was eliminated from their working area, and SSA accommodated a module 1 employee by
removing me and the fan I used away from her working area sce exhibit 3 under
Communications with EEOC AJ and Counsel, me, my counsel for EEO case.

EEOC AJ rendered a flawed decision because she based her decision solely based on
SSA management’s testimony, despite the fact on more than one occasion SSA management
acknowledged they provided false testimony. EEOC AJ admitted in a telephone conference all
with SSA Counsel, my attorney on my other EEOC cases and me that she solely based hey
decision on the facts SSA management claimed were true at hearing and not on the evidence |
provided which proved that I was performing the essential functions of the Benefit Authorizer
job while working 100% via telework under the pilot telework program and not as a reasonable
accommodation since July 26, 2016 through the hearing January 2019 and because I continued to
receive successful performance appraisals without a reasonable accommodations proved I am a
qualified disabled employee. EEOC AJ errored because she did not give proper weight to the fact
I received successful performance appraisals 100% from home without a reasonable
accommodation proved I am a qualified disabled and that SPIKE is not an essential functions of
the Benefit Authorizer job. EEOC AJ ignored the fact that SSA management testified fully
trained Benefit Authorizers who were journeymen level Benefit Authorizers who completed the
nine month training did not answer SSA’s 800 number aka SPIKE at all, see January 19, 2017
EEOC Hearing Transcript Volume 2 page 249 lines 7-25 and page 250 lines 1-13. EEOC AJ also

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:
Page No. 44 of 69

 
ww

oO fo NSN DBO A fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-Of214-RS Document 2 Filed 12/03/12, Page 45 of 69

ignored the fact SSA management testified that SPIKE training is about two months so it i
impossible for a Benefit Authorizer to have completed their training if they missed two month
of training, see January 19, 2017 EEOC Hearing Transcript Volume 2 page 353 lines 3-7. EEOC
AJ also ignored the fact Debby Ellis acknowledged that module managers decided who was
selected for SPIKE proving it is not an essential job function because managers at SSA decided
who did or did not do the work per January 19, 2017 EEOC Hearing Transcript Volume 2 page
300 lines 8-25 and page 301 lines 1-3. Debby Ellis also acknowledged that she lied when she
claimed Benefit Authorizers were trained to answer SSA 800 number during the nine month
training and she claimed that no matter what by Spring 2017 the Benefit Authorizers who were
not trained would be another lie because the Benefit Authorizers were still not trained in 2019
see January 19, 2017 EEOC Hearing Transcript Volume 2 page 248 lines 9-25 and page 250
lines 1-13 and MSPB Hearing Transcript day 1 page 30 and lines 5-7 and page 205 lines 7-10,
Evidence provided show that there were Benefit Authorizers who were not trainees (journeyman
level) who were still not SPIKING in August 2018 and that the Benefit Authorizer training
manuals do not include training on how to answer SSA’s 800 number aka SPIKE. Further proof
Debby Ellis lied about Benefit Authorizers were trained to SPIKE during the nine month Benefit
Authorizer training is the fact that SPIKE training is about two months long, no reasonable
person would claim a Benefit Authorizer completed the nine month training if the training was
not actually completed, also Benefit Authorizers do not loss their pay grade because they were
not SPIKE trained as Debby Ellis alleged, see January 19, 2017 EEOC Hearing Transcript
Volume 2 page 248 lines 9-25 and page 249 lines 1-25 and page 250 line 1 and page 353 lines 3-
6 and MSPB Hearing Transcript day 1 page 218 lines 20-25 and page 219 lines 1-11. SSA
manager Kris Chamrernlaksa testified “I was hired in September of 2010 as a Benefit
Authorizer” confirmed that Benefit Authorizer trainees do not learn to SPIKE during their nine
month training or during their three day review and that in June 2019 there were still journeyman
level Benefit Authorizers who were still not SPIKE trained proving Debby Ellis lied to EEOC AJ
and because EEOC AJ rendered her decision based on Debby Ellis’s lies when she testified that

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 45 of 69

 
oOo SF NN DH WT Se WY WB

ht bP FP BN BR BO KO KR Rm mm lle
oo YN DBD HW Ff WD NY KFKFK CO CO fF HN NH SP WD HBO KK BD

 

 

Case 3:19-cv-07914-RS Document 2 Filed 12/03/19 Page 46 of 69
taal a

SPIKE is an essential function of the Benefit Authorizer job she claimed SPIKE training was
part of the initial nine month Benefit Authorizer training and that only recently SPIKE training
was removed was a lie, per the facts I included and my testimony that I was hired in 2008 and
SPIKE training was only given after a BA attained journeyman level status there was no sudden}
business decision to change training, SSA management confirmed my testimony, see MSPB
Hearing Transcript day 1 page 29 lines 21-25 and page 30 lines 1-25 and page 31 lines 1-2.
Debby Ellis testified that SPIKE is an intentional overflow of work from the Teleservice Centers
who’s primary job it is to answer SSA’s 800 number and that the Payment Center employees
help with the intentional overflow not just the Benefit authorizers. SSA testified that if Benefit
Authorizers are answering the phones the Benefit Authorizer work does not get done proving
that the Benefit Authorizers primary job function is not answering SSA’s 800 number, also SSAI
managers acknowledge that SSA managers in the modules decide which employees take SPIKE
calls, Debby Ellis also states that even on a level 1 SPIKE day not all staff is on the phone all]
day, per January 19, 2017 EEOC Hearing Transcript Volume 2 page 247 lines 5-25 and page 248
lines 1-25 and page 300 lines 8-25 and page 301 lines 1-3. James Dokko acknowledged at the
EEOC hearing that we had not reached the last resort and that he did offering me another job or
reassignment and that would not happen until “After I've exhausted all different options” see
January 19, 2017 EEOC Hearing Transcript Volume 2 page 337 lines 16-25 and page 338 lines
1-5. I would like it pointed out it is disingenuous for EEOC AJ to state in her EEOC Hearing
Decision that my attorney and I did not dispute SSA’s undisputed facts at the hearing because
EEOC AJ extremely limited my attorneys ability to ask questions relating to just the two topics
she agreed to hold the hearing under “(1) Complainant's credibility: The Agency takes issue
with the subjectivity of Ms. Tom's reported symptoms and argues both that (1) Complainant does
not have a disabling condition and (2) even if she does, there is no objective evidence that the
accommodations provided are not sufficient. In other words, according to the Agency, Ms. Tom
is either imagining her symptoms or is fabricating them. As such, a credibility determination is
required, which precludes summary judgment. (2) Undue hardship: If Complainant is credible
TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 46 of 69

 
oO fF SN DBD A BP WH He

we N HN tO NB NY NY PY NiO Be BR Rm ee ee ee
oa nv DH A FP W NO &§ DOD OO Oo JD HB WF FSP WW NO KF BD

 

 

Case 3:19-cv-07214-RS Document 2 Filed 12/03/13, Page 47 of 69

and her symptoms are genuine, then the current accommodations are not working, and the
Agency must consider full-time teleworking. To justify not allowing Complainant to telework
full-time, the Agency must demonstrate undue hardship. In its MSJ, SSA did not address the
undue hardship of full-time telework because the Agency contends the other accommodations
provided are effective. ” Please I appealed SSA’s undisputed facts and EEOC AJ hearing held in
2017 my attorney was not allowed to argue SSA’s undisputed facts.

SSA refused to provide me a Benefit Authorizer with Reasonable Accommodation of
Telework that would have provided me with a fragrance and chemical free work environment
and a new clean laptop despite the fact SSA would have suffered no hardship see MSPB Hearing
Transcript day 2 page 74 lines 21-23 and page 153 lines 16-22. James Dokko was told by my,
first line supervisor Kris Chamrernlaksa that Kris recommended that I be approved for telework
five days a week, see MSPB Hearing Transcript day 1 page 27 lines 5-6 and lines 9-11. SSA
manager James Dokko acknowledged he was aware that SSA’s Medical officer had determined
SSA building would be unlikely to provide me with a fragrance and chemical free environment
in 2014 and he agreed see MSPB Hearing Transcript day 1 page 220 lines 18-22 and exhibit SSA
medical officer determination page 2. SSA provided me with Reasonable Accommodations that
required that I work in an SSA building that is not fragrance and chemical free and has been
under renovations and construction since 2014 to date, see MSPB Hearing Transcript day 1 page
23 lines 11-13 and page 25 lines 22-25 and page 26 line 1 and page 105 lines 5-12 and page 106
lines 1-6 page 206 lines 13-14 and page 56 lines 6-25 and page 57 lines 1-6 and page 184 lines
21-22. SSA also acknowledges that none of the facilities/buildings SSA could have relocated me
to would be fragrance and chemical free and none of the facilities/buildings they placed me in
would be able to provide me with a restroom or location where I could eat that was fragrance and
chemical free see MSPB Hearing Transcript day 2 page 3 lines 14-18 and page 6 lines 21-25 and
page 7 lines 1-7 and page 8 line 1-5, SSA does not deny having provided over 20 qualified
disabled Benefit Authorizers the Reasonable Accommodations of Telework since at least 2016,
SSA does not deny having proved over 100 qualified Benefit Authorizers with approval under

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 47 of 69

 
oO 7S HN DB WH & WD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-Of214-RS Document 2 Filed 12/03/1Q. Page 48 of 69

Article 39 Work at Home by Exemption since at least 2015, which allows employees to telework
five (5) days a week for up to a year with the possibility of continued approval under Article 39)
SSA subjecting me to Disability Discrimination 42 U.S.C. § 12112(b)(5) because SSA refused to
my requests for approval of the Reasonable Accommodation of Telework despite knowing that
SSA buildings could not provide me with a fragrance and chemical free work environment
denying me the ability to continue to work full time like other qualified disabled benefit
Authorizers who were approved the reasonable accommodation of telework and approval under
Article 39. SSA also refused all request to allow me to try Reasonable Accommodation of
Telework on a limited basis to prove I could Telework five (5) days a week, which proves SSAI
was not acting in good faith and that I was treated me less favorably than the 20+ other qualified
disabled Benefit Authorizers who were approved for the available Reasonable Accommodation
of Telework full time and less favorably than the 100+ qualified Benefit Authorizers who were
approved for Work at Home By Exemption. SSA does not dispute the fact that there is at least
one Benefit Authorizer who is not disabled who was approved to work “a long term virtual
detail”. SSA acknowledges that while I was employed I was a good employee in good standing,
qualified to perform the essential functions of my job, and throughout my career I have received
successful performance appraisals. SSA acknowledges that from August 2016 through August
18, 2018 my last day, I worked 100% solely via telework under the Pilot Telework program and
I did not telework as a reasonable accommodation. Under the Pilot Telework program during the
period between August 2016 through August 18, 2018 I worked once a week with the exception
of a three month period in 2017 where I worked twice a week along with the other pilot
Telework Benefit Authorizers. SSA does not dispute the fact that in July 2014 SSA employee a
Medical Officer informed the SSA management and CREO “Even if Ms. Tom is eventually;
found to be an individual with a disability per the RA, the requested accommodation of scent
free work environment is impractical in most public buildings. Furthermore, Ms. Tom is unlikely
to avoid similar exposures if she visits public places such as shopping malls. restaurants, grocery
stores and numerous others.” see exhibit SSA Medical Officer determination page 2 of 2. Leslie

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 48 of 69

 
0 Oo NY DH WwW & WwW LY Be

BO SN BR BO KR KO BRD BRD OR ete
SS JN DH UW FF YB NY KF§ Oo OBO SB IN HD eH FP BH NY KS BD

 

 

Case 3:19-cv-O7214-RS Document 2 Filed 12/03/13 Page 49 of 69

Kern Operations Manager confirmed the Medical Officer’s claims stating “As stated in the
notice you received, the Agency is not able to provide a scent free workplace for any
employee.”. Ms. Kern’s assessment of possible Reasonable Accommodations is inaccurate as she
seems not to know that Telework is a possible Reasonable Accommodation which would provide
any employee with fragrance and chemical free environment. Agency’s Medical Officer and Ms.
Kern’s statements are proof that SSA has known since July 2014 that any accommodation SSA
provided me which required me to work in an SSA occupied building that did not have a
standing fragrance and chemical free policy would not be an effective Reasonable
Accommodation. SSA chose to approved me the following Reasonable Accommodations
including but not limited to gloves, face masks, excused from Spiking/answering the Agency 800
number, air purifier in 2015, start once a week telework ahead of the other Benefit Authorizers in
the Pilot Telework program, one on one training instead of attending group training, one on one
meetings instead of attending group meetings, moved me over 26 times (including locations on
all six (6) floors in cubicles and rooms) and Liberal Leave and flex leave which allowed me to
take leave without having to provide medical documentation for each day ] was out sick due to
my disability and on days I had to leave work early due to my disability being aggravated
instead of the Reasonable Accommodation of telework. SSA refusal to provide me with an
effective Reasonable Accommodation of Telework even though SSA has approved more than 20
other qualified disabled Benefit Authorizers because SSA believed the approved Reasonable
Accommodations of Liberal Leave, gloves, masks, and an air purifier in a building that is under
construction since 2014 that not fragrance and chemical free was an effective alternative to the
reasonable accommodation of telework despite by my first line supervisor Kris Chamrernlaksa
that Kris recommended that I be approved for telework five days a week, see MSPB Hearing
Transcript day 1 page 27 lines 5-6 and lines 9-11. SSA does not dispute the fact that I was
providing SSA with quality work while I was working 100% via telework since July 26, 2016
through August 15, 2018 and received successful performance appraisals. SSA does not dispute
the fact that there were Benefit Authorizers who completed the Benefit Authorizer training and

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 49 of 69

 
Oo fF NN DB HH FSF WY LH =

NO NO KH HO HV LH HN DH HN FR RFR KF RF Re Re Ree Re
SoS san NHN On F&F WH NO &§ DT 6 CO SI HDR S&B Ww Be KH S&S

 

 

Case 3:19-cv-O7214-RS Document 2 Filed 12/03/14. Page 50 of 69

passed their three day examination who have never Spike/answer the 800 number and thai
SPIKE training is about two months, which proves answering SSA 800 number is not part of the
Benefit Authorizer nine month training and not a skill that is required for a Benefit Authorizer to
become a journeyman level employee; Debby Ellis testified at the EEO hearing that “By the
time you are a journeyman level, you're expected to be able to do all the major duties and
sustain those job duties.”’(bolded for emphasis) proving SPIKE is not an essential function of
the Benefit Authorizer job, see MSPB Hearing Transcript day 1 page 29 lines 21-25 and page 30
lines 1-25 and page 31 lines 1-3 and January 19, 2017 EEOC Hearing Transcript Volume 2 page
251 lines 12-14 page 353 lines 3-6. SSA denied me access to an available effective reasonable
accommodations, full pay, continued employment, fringe benefits for example the ability to
qualify for bonuses, the ability to earn and keep a positive leave balances, keep my job, as well
as the benefit of not worsening my health condition and reducing my quality of life into the
future. SSA allowed a co-worker I named as one of my harassers to work hand in hand with
management on how SSA would handle my reasonable accommodations requests. SSA
management also participated triggering my disability by wearing perfume and forcing me to
meet with them in meetings and also humiliated me in meetings one incident my SSA manager
asking me in a group meeting to move and sit right next to the co-worker I had reported as being
my harasser and someone they knew to wear perfume that triggered my disability when ]
declined SSA managers request she and laughed out loud before my peers and it made both me¢
and the co-worker visibly upset and I found the incident very humiliating and just another
attempt by SSA management to make an already difficult situation worst. [ would like it note

that nothing came of my reports of SSA managerial harassment, SSA management was allowed
to continue to harass me because the investigator also an SSA manager believed each incident
was isolated and that it would be inappropriate to add up/compile the incidents of harassment
committed by the same SSA manager together to show that there was an ongoing pattern of
harassment. The record shows that SSA management believed that employees rights to wear and
use fragrances and chemicals were more important than my right to a fragrance and chemical

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:
Page No. 50 of 69

 
Ww bo

Co fF SN DB TH

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-07214-RS Document 2 Filed 12/03/1Q, Page 51 of 69

free/a healthy and safe working environment for me and that SSA management decided it would
be better to have me to move away from my harasser to resolve the issue and for me to take my
health in my own hands and move away from fragrances instead of removing fragrances away
from me which is against policy. See exhibit for the SSA policy Reasonable Accommodations
Request Involving Fragrance Sensitivity Policy. Reasonable Accommodations Request Involving
Fragrance Sensitivity Policy is found on SSA’s intranet Center for Disability Services-
Consultation Corner, it lists what accommodations SSA can provide: “If possible, eliminate the
offending odor or chemical; Alert the employee when you detect fragrances or chemical odors;
Change Desk location; Allow the employee to work from home; Temporary/permanent transfer;
Reassignment.” SSA determined that they could not eliminate fragrances and chemical odors
back in 2014, SSA did not alert me to fragrance and chemical odors, SSA moved over 26 times,
throughout the building and still SSA refused to allow me to work from home as a Reasonable
Accommodation even though I had proven I was capable of working full time via telework and
earn successful performance appraisals. My first line manager was asked if he would have
allowed me to telework five (5) days a week he said based on the quality of my work he would
have see MSPB Hearing Transcript day 1 page 26 lines 16-25 and page 27 lines 1-6. It is
important to note there were journeyman level Benefit Authorizers who are still not SPIKE
trained and were not SPIKE trained in 2018 either per MSPB Hearing Transcript day 1 page 30
lines 5-8. Reading my response above you can see SSA’s conduct is discriminatory with respect
to my disabilities and that SSA management based their decisions on their beliefs and not on
based what reasonable accommodation I needed to effectively accommodate my disabilities.
MSPB Hearing Transcript day 2 page 20 lines 20-25 MSPB AJ asks James Dokko
“As someone who is a benefit authorizer in your office, can you -- is there any
situation in which you can permanently approve as a reasonable accommodation +
- assuming the medical documentation supports it -- someone permanently
teleworking five days a week as a reasonable accommodation?”
MSPB Hearing Transcript day 2 page 21 lines 1-3 James Dokko say:

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:
Page No. 51 of 69

 
oOo f& NSN DN A FP WHO LP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-07214-RS Document 2 Filed 12/03/12, Page 52 of 69

“T've never explored that. Would it be -- could that be a possibility, possibly?
Personally, I do not believe so. But at this time --”.

I was in reasonable accommodations talks with James Dokko since 2015 when he
became Operations Manager over my module and in the approximately five (5) years he handled
my reasonable accommodations request for telework full time and he never determined if
telework was an accommodation available for Benefit Authorizers, however James Dokko
continued to recommend SSA deny my reasonable accommodations requests because he falsely;
believed if I was approved for telework would remove an essential function of my job. James
Dokko was told by my first line supervisor Kris Chamrernlaksa that Kris recommended that I be
approved for telework five days a week, see MSPB Hearing Transcript day 1 page 27 lines 5-6
and lines 9-11. I was denied based an effective available reasonable accommodation of telework
based on James Dokko’s false assumption SSA did not approve Benefit Authorizers the
reasonable accommodation of telework five days a week. It is important to note that SSA’s
National Reasonable Accommodations Coordinator (NRAC) based their decision solely on
James Dokko’s recommendation and did not do their job and confirm James Dokko’s that claims
answering the 800 number was an essential job function and that Benefit Authorizers could not
be approved for the Reasonable Accommodation of Telework “Ms. Stenzel.stated she does not
recall if 800 calls were determined to be an essential function of the job or to the extent to which
she considered the issue.” See exhibit Articles and Emails — exhibit “Statement From NRAC
decision maker...”

With regard to the SSA's assertion that SSA effectively reasonably accommodated me
when SSA denying my reasonable accommodation request of full time telework opting instead to
approved reasonable accommodations of air purifier that was over one thousand dollars, moved
over 26 times and was placed in an office, was provided masks glove, Liberal Leave and flexible
leave, none of the reasonable accommodations provided enabled me to return to work full time,
proves SSA did not respond expeditiously to my request for an effective reasonable
accommodation. Even though my first line supervisor Kris Chamrernlaksa recommended that |

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 52 of 69

 
Ceo Oo NN DBD DH FSF DW PO

NM NH BH BO BRO KN RN BRO RO OO ee
ao “DN Ww FF YH NO -& DOD OO SB SI DH AH SF WY VP =| OD

 

 

Case 3:19-cv-O7214-RS Document 2 Filed 12/03/19, Page 53 of 69

be approved for telework five days a week SSA still refused to approve my reasonable
accommodations request for telework opting instead to fire me for being out sick, see MSPB
Hearing Transcript day 1 page 27 lines 5-6 and lines 9-11 and MSPB Hearing Transcript day 1
page 95 lines 3-14. EEOC Enforcement Guidance on Reasonable Accommodation, at Question
10 (Oct. 17, 2002). Therefore, the Commission has held that failure to respond to a request for
accommodation in a timely manner may result in a finding of discrimination. See Shealy v.
EEOC, EEOC Appeal No. 0120070356 (April 18, 2011); Villanueva v. Department of Homeland
Security, EEOC Appeal No. 01434968 (August 10, 2006). In this case, I am claiming that SSA's
inaction and delays drove me out of the workplace for a significant period of time, which SSA
used as an excuse to terminate me even though SSA knew I am a qualified disabled employee
who was still in reasonable accommodation talks with SSA management up until my
termination, it is important to note that my first line supervisor Kris Chamrernlaksa
recommended that I be approved for telework five days a week instead of being terminated, see
MSPB Hearing Transcript day 1 page 27 lines 5-6 and lines 9-11 and MSP Hearing Transcript
day 2 page 81 lines 6-20 and page 92 lines 3-14. SSA management continued to claim that
reasonable accommodations and termination based on being out sick were two different issues
but they are not separate had I been provided an effective reasonable accommodation I would not
have been out sick. After all, I had not received the requested reasonable accommodations from
SSA, and SSA's inaction had negatively impacting my health causing me to also need reasonable
accommodations for vertigo and migraines with aura in addition to my original disability
sensitivity to environmental irritants. SSA’s inactions also affected my quality of life and future
quality of life. Faced with negative impacts on my declining health, I had no choice but to ask for
leave while I tried to get SSA to work with me to provide me a new reasonable accommodation
and not the same accommodation located in a different area. Further, SSA had may opportunities
since 2014 to mitigate the negative impact on me through SSA’s National Reasonable
Accommodation Coordinator (NRAC), but instead of the NRAC employee doing their own
independent review of SSA policy to determine if SSA had decided if Benefit Authorizers could

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 53 of 69

 
- Ww Nb

oOo ©S& “sD SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-O7214-RS Document 2 Filed 12/03/1Q, Page 54 of 69

perform the essential functions of their job from home via telework as a reasonable
accommodation the NRAC decision maker just blindly accepted James Dokko’s
recommendation to deny my request. “Ms. Stenzel stated she does not recall if 800 calls were
determined to be an essential function of the job or to the extent to which she considered the
issue.” See exhibit “Statement From NRAC decision maker...” . James Dokko ignored my first
line supervisor Kris Chamrernlaksa recommended that I be approved for telework five days 4
week, see MSPB Hearing Transcript day 1 page 27 lines 5-6 and lines 9-11. SSA used the sick
leave they forced me to take as an excuse to halt the interactive process and terminate me for
being absent from work instead of working with me to provided me with reasonable
accommodations that would return me to work full time see MSPB Hearing Transcript day 2
page 81 lines 6-20. I would have need for leave for the foreseeable future as a consequence of
James Dokko’s belief “we provided an accommodation that I feel was appropriate, which was a
locked office, air purifier, air guard, flexible leave when you are in the building.” Even though
SSA acknowledges that I still had fragrance and chemical odors in the room with the air purifier,
and James Dokko acknowledges that SSA is unable to prevent my exposure to fragrances and
chemicals in SSA buildings all SSA could do was try and limit my exposure in the buildings,
proving SSA was aware I was being exposed while I was in SSA buildings and therefore proving
the provided reasonable accommodations in the buildings are not as effective as the reasonable
accommodation of telework is, because in my home I can eliminate my exposure to fragrances
and chemicals see MSPB Hearing Transcript day 2 page 6 lines 21-25 page 7 lines 1-4 and page
130 lines 22-25. SSA’s failure to provide me with an effective reasonable accommodation of
telework even after James Dokko was told by my first line supervisor Kris Chamrernlaksa
recommended that I be approved for telework five days a week, plus the fact SSA has provided
to over 20 other qualified disabled Benefit Authorizers without hardship to SSA proves there is
disability discrimination and retaliation for filing EEO complaints. Therefore, SSA cannot credit

itself for providing me with leave that I likely would not have needed if SSA had promptly and

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 54 of 69

 
oO SS SN TN HW Ee BR De

VY NY NB NM HY MB NY YY Be Be Be ee Se oe

 

 

Case 3:19-cv-07914-RS Document 2 Filed 12/03/19. Page 55 of 69

—_

appropriately responded to my please for an effective reasonable accommodation and has
followed my first line’s recommendation for approving me to work telework five days a week.

Also, absent undue hardship, SSA should provide my reasonable accommodation request
for full time telework that would have permit me to keep working rather than choosing to force
me to take leave as a reasonable accommodation. 29 C.F.R. 1630.1 provides that the primary
purpose of Title I of the ADA, as amended by the ADAA, is to provide equal employment
opportunities for individuals with disabilities. Leave removes an employee from the workplace
and therefore denies the employee the opportunity to keep working with reasonable
accommodation. Please also note that a reasonable accommodation must be effective. If a
reasonable accommodation — full time telework -- permits an employee to perform the essential
functions of their position, then that accommodation is effective and leave is not effective in
permitting immediate performance of essential functions of a position.

While an employer may choose between effective accommodations, forcing an employee
to take leave when another accommodation would permit an employee to continue working is
not an effective accommodation. See Mamola v. Group Mfg. Services, Inc., 2010 WL 1433491
(D. Ariz. April 9, 2010) (unpaid leave may not be a reasonable accommodation when an
employee specifically requests another accommodation that would allow him or her to perform
the essential functions of the position without missing work); Woodson v. Int'l Bus. Machines,
Inc., 2007 WL 4170560, at 5 (N.D. Cal. Nov. 19, 2007) (leave is sufficient as a reasonable
accommodation only if other accommodations in a job would be ineffective). In this case, the
SSA failed to provide me with my requested accommodations that would have allowed me to
continue working full time, even though my first line supervisor recommendation that I be
approved for telework five days a week, see MSPB Hearing Transcript day 1 page 27 lines 5-6
and lines 9-11. Consequently, I was forced to take leave, much of it unpaid and was eventually
unlawfully removed from my position due to SSA’s continued refusal to approve my reasonable
accommodations request for telework despite the fact I was already working 100% via telework

since July 26, 2016 through August 15, 2018. During July 26, 2016 through August 15, 2018 I
TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 55 of 69

 

 
Oo CS SN DN AN B&R WH bP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-O7Q)4-RS Document 2 Filed 12/03/19, Page 56 of 69

teleworked about once a week and received successful performance appraisals SSA management
acknowledged I was not being terminated for my performance but because I was out sick. James
Dokko also ignored my first lines recommendation to approve me for telework five days a week,
see MSPB Hearing Transcript day 1 page 27 lines 5-6 and lines 9-11. James Dokko never
explored if it was possible for a Benefit Authorizer to be approved for the reasonable
accommodation of telework, thus proving James Dokko did not try everything before approving
my termination, see

MSPB Hearing Transcript day 2 page 20 lines 20-25 - James Dokko

JUDGE RIBAS: As someone who is a benefit authorizer in your office, can you -- is

there any situation in which you can permanently approve as a reasonable

accommodation -- assuming the medical documentation supports it -- someone

permanently teleworking five days a week as a reasonable accommodation?

MSPB Hearing Transcript day 2 page 21 lines 1-3 — James Dokko

THE WITNESS: I've never explored that. Would it be -- could that be a possibility,

possibly? Personally, I do not believe so. But at this time —

MSPB Hearing Transcript day 1 page 205 lines 17-25 — James Dokko

Q Did you inquire as to whether or not benefit authorizers within the Western Payment
Program Service Center had been approved to telework five days a week?

A I did not inquire, and it's the Western Program Service Center.

Q Why did you not inquire?

A There was no reason for me to inquire.

Q Wouldn't it have been important to know whether or not the Agency has a policy of
providing other benefit authorizers the

MSPB Hearing Transcript day 1 page 206 lines 1-14

reasonable accommodation of five days a week prior to making your recommendation to

make sure you went in line with Agency policy?

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 56 of 69

 
So 6 SN DN A B&F WD KB Mm

Oo NY HN NB NY ND DNR RD mee a ei a es
ao 4 DN NH FF Be HB KF OD OO HN OO RlUlUwBOULULULDDDULUmrECCUCO

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 57 of 69

 

 

Case 3:19-cv-Ofaid4-RS Document 2 Filed 12/03/12, Page 57 of 69

A So like I stated in regards to reasonable -- in regards to your specific reasonable
accommodation request, I evaluated all the medical documentation I received, our
conversations that we've had, and I -- based on your documentation, the accommodations
we provided were appropriate and actually recommended by your doctor, and we
provided an accommodation that I feel was appropriate, which was a locked office, air
purifier, air guard, flexible leave when you are in the building.

Q Is the building fragrance and chemical free?

ANo.

MSPB Hearing Transcript day 1 page 61 lines 22-25 — Kris Chamremlaksa

Q Was management aware I was out sick?

JUDGE RIBAS: If you can answer the question, you can answer the question; if you
cannot, you have to state you cannot answer.

MSPB Hearing Transcript day 1 page 62 lines 1-2 — Kris Chamrernlaksa

THE WITNESS: The -- the reason you gave us was because you were sick, so yes.

MSPB Hearing Transcript day 1 page 91 lines 4-6 — Carmelita Rivera

Q Isn't it true that my performance appraisals have been successful?

A Yes, that's true.

MSPB Hearing Transcript day 1 page 115 lines 8-12 — Carmelita Rivera

Q So you're saying that you had no responsibility as the manager suggesting my removal
to take any action to provide me with an effective accommodation?

A I was only responsible for my decision on the AWOL. All the reasonable
accommodations were handled by James.

MSPB Hearing Transcript day 1 page 116 lines 14-25 — Carmelita Rivera

Q I don't -- okay. I don't think you're understanding my question. Does an employee have
to be in good standing in order to telework?

A Sure, yes.

 
So © SN NH WD FEF WO PO =

NB NB BR BD BD NY RD RD NRO eee
aoa NY DBO A FP WD NYO KH DCD OO Oo HN DH WN FBP WH PO KY CC

 

 

Case 3:19-cv-OA@4-RS Document 2 Filed 12/03/19, Page 58 of 69

Q What was -- my last day of employment, did I telework?

A I believe you did.

Q While I was being charged with AWOL, was I approved to earn credit hours?

A You were. You were. You worked 11 hours a day.

Q Okay. And while the Agency was approving benefit authorizers to telework two days a
week in 2017 for approximately three months, did I also earn overtime?

MSPB Hearing Transcript day 1 page 117 lines 1-25 — Carmelita Rivera

A I don't remember if you requested to work overtime or not. I mean, what pops in my
head is that you worked credit most of the time that you worked after your eight hours.

Q But an employee has to be in good standing for the approval of a credit or overtime; is
that correct?

A Yes.

Q And an employee charged with actual AWOL would not have been approved; is that
correct?

A Yes. Yeah, I guess. Yes.

JUDGE RIBAS: Ms. Tom, do you mind if I try to -- I think I understand what you're
getting at. Do you mind if I try to ask the witness a question? You can tell me if this is --
MS. TOM: Absolutely. Please go ahead.

JUDGE RIBAS: I think what Ms. Tom is trying to ask is how can you simultaneously
approve her for telework and overtime and claim she was being AWOL within the same
week?

Is that fair to say? Is that what you're trying to get at?

MS. TOM: Yes.

BY MS. TOM:

Q How can I be granted --

JUDGE RIBAS: How can --

BY MS. TOM:

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 58 of 69

 
ao NN SN A FF w&

\o

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-OA@l4-RS Document 2 Filed 12/03/13, Page 59 of 69

Q -- a benefit of being a good standing employee, if you're

MSPB Hearing Transcript day 1 page 118 lines 1-4 — Carmelita Rivera

claiming that I was misbehaving?

A We didn't go that route as far as her, you know, being -- penalizing her telework for

that. I just solely went on her being absent from work.

MSPB Hearing Transcript day 1 page 91 lines 19-25 — Carmelita Rivera

Q So prior to issuing this notice, you never attempted to reasonably accommodate me?

A I was not involved in your reasonable accommodation, Jennifer -- Ms. Tom.

Q But you listed having considered all of the available options prior to proposing my
termination?

A The proposal for removal was based on AWOL.

MSPB Hearing Transcript day 1 page 127 lines 4-6 - Carmelita Rivera

Q Are you aware I was not reporting to the building due to a medical condition?

Alam.

The witness is looking at exhibit SSA Medical Officer determination pages 1 and 2 stateg

“Even if Ms. Tom is eventually found to be an individual with a disability per the RA, the
requested accommodation of scent free work environment is impractical in most public
buildings. Furthermore, Ms. Tom is unlikely to avoid similar exposures if she visits public places

such as shopping malls, restaurants, grocery stores and numerous others.” for this testimony

MSPB Hearing Transcript day 1 page 139 line 22 — Carmelita Rivera

“A Yes, Nadeem Sadeke, MD. Medical Officer Headquarters.

MSPB Hearing Transcript day 1 page 140 lines 3-7

Q So this is a Social Security medical officer's determination; is that correct?

A Yes.

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 59 of 69

 
pat

NN NO HN BO BK DY KB DR Rw OO owe eee
oa NI DH VN FSF WwW NO K§ FCF OBO Se SN DB A FF WW WH KH CO

oOo Oo SS DN TH SP WY LY

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:
Page No. 60 of 69

 

 

Case 3:19-cv-Ofikl4-RS Document 2 Filed 12/03/13. Page 60 of 69

Q And what does he determine as far as the building's ability to provide me with the
accommodation that I need?

MSPB Hearing Transcript day 1 page 140 lines 23-25 — Carmelita Rivera

Q I'm only asking you with regards to this document. As far as it states that as far back ag
2013, the Agency was aware that the building wouldn't be able to provide me with a
MSPB Hearing Transcript day 1 page 141 lines 1-6 — Carmelita Rivera

fragrance and chemical free work environment and had you known that, would you still
have issued the notice of proposed removal?

A If you were not showing up to work, and we've provided you with the accommodations
that you have, I would have still AWOL'd you.

MSPB Hearing Transcript day 1 page 88 lines 2-5 — Carmelita Rivera

Q During that period of time, if that leave had been approved as leave without pay
instead of AWOL, would you still have issued this notice?

A If you had not shown up to work? Maybe.

MSPB Hearing Transcript day 1 page 105 line 5-12 — Carmelita Rivera

Q It did, but -- okay. So are you aware that I needed a fragrance- and chemical-free
environment?

A Oh, yes. I am aware of that.

Q And is the building a chemical- and fragrance-free environment?

A I would assume no, just like any other place. There's not a whole lot of areas that are

chemical and fragrance free, as far as I know.

MSPB Hearing Transcript day 1 page 220 lines 18-22 — James Dokko

Q Are you aware that the Social Security medical officer had determined that it would be
unlikely for the building to provide me with a fragrance and chemical free environment?
A I believe that is correct, and I believe my testimony also stated that.(bolded for

emphasis)

 
Co S&S SN DB TH BP WY PPO =

NO NBO NH HY NH NHN PO Re Rm meee
SS sN DH A SP WY KH S§&§ Fo CO CB SN HR A SB WD BP KH OC

 

 

Case 3:19-cv-Of@l4-RS Document 2 Filed 12/03/19, Page 61 of 69

MSPB Hearing Transcript day 2 page 50 lines 8-16 — James Dokko

JUDGE RIBAS: Okay. So was the -- do during this time frame of July 21st, 2016,

through August 2018 -- is that the time frame you're concerned about, Ms. Tom?

MS. TOM: Yes, Your Honor.

JUDGE RIBAS: Okay. Was Ms. Tom successfully performing her position?

THE WITNESS: So Ms. Tom -- she received a performance (sic) that was considered

meeting her performance, correct.
The SSA/AFGE National Agreement Article 21 Performance which discusses how SSAl
managers are to grade their staff and no were in Article 21 does it say that an employee who
receives a “Level 3 — Successful Contribution” rating would be found not to be performing the
essential functions of their job and see January 19, 2017 EEOC Hearing Transcript Volume 2
page 109 lines 3-16.

MSPB Hearing Transcript day 2 page 81 lines — James Dokko

Q Did you try to provide me with a reasonable accommodation in alternative of

terminating me?

A So the termination and the reasonable accommodation, those are two separate things,

Now, the reasonable accommodation, you know, as I stated, you know, before my prion

testimonies of everything that I've offered, everything that we've been trying out,

including that third room, which you did not try -- now, your removal was based on

conduct. It was based on absence without leave.

MSPB Hearing Transcript day 2 page 89 lines 11-22 — James Dokko

Q Why do you believe that removing a -- removing an employee who has had 10 years of

successful performance with the agency, who has been cash awarded for performance

would improve the efficiency of the agency?

A So, Ms. Tom, as I stated earlier, you were removed for a conduct issue, not your

performance. I admit when you are working, you're a good employee. I do not deny that]

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:
Page No. 61 of 69

 
- Ww

Oo CO AT HA WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-O~lal4-RS Document 2 Filed 12/03/13, Page 62 of 69

And, you know, your management team agrees with that. You were based on a uniformly
applied conduct rule that you violated that is job related, and that's the reason why you
were removed from service. You weren't removed from service because you did a bad

job.

MSPB Hearing Transcript day 2 page 143 lines 6-8 — Debby Ellis
Q To the best of your knowledge, I have received successful performance appraisals; is
that correct?

A To the best of my knowledge, yes.

MSPB Hearing Transcript day 1 page 26 lines 16-18 - Kris Chamrernlaksa

Q Okay. So if you could have approved me to telework five days a week based on the
quality of my work, would you have?

A Yes, I would.

MSPB Hearing Transcript day 1 page 26 lines 23-25 - Kris Chamrermlaksa

Q Did management ever ask you, as my first line supervisor, whether or not you believed
that instead of terminating me offering me the ability to telework five days a week or the
MSPB Hearing Transcript day 1 page 27 lines 1-6 - Kris Chamrernlaksa

fulltime should have been tried before proposing my termination?

A Yes, I was asked.

Q And what was your answer?

A Pretty much that the quality of your work would -- would be good and that you'd be
okay to telework five days a week,

MSPB Hearing Transcript day 1 page 27 lines 9-11 - Kris Chamrernlaksa

Q Who did you give that recommendation to?

A Carmelita and James Dokko. Carmelita Rivera and James Dokko.

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 62 of 69

 
hh WY WN

oO Oo ~ DH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-O@@l4-RS Document 2 Filed 12/03/13, Page 63 of 69

So based on the evidence and testimony I was denied the reasonable accommodation of
telework for no lawful reason, I am a qualified disabled employee who received successful
performance appraisals while working 100% via telework from July 26, 2016 through August
15, 2018 (when I was wrongfully terminated) under SSA’s pilot telework program and without
an reasonable accommodation. Although SSA was made aware by SSA’s Medical Officer back
in 2014 (see exhibit SSA Medical Officer determination) that “...the requested accommodation
of scent free work environment is impractical in most public buildings. Furthermore, Ms. Tom is
unlikely to avoid similar exposures if she visits public places such as shopping malls, restaurants,
grocery stores and numerous others.” SSA still insisted on providing reasonable accommodations
that required I work in SSA occupied buildings SSA knew were not fragrance and chemical free
even though SSA had moved me over 26 times since 2014 and because of SSA’s delays in
providing me with an effective reasonable accommodations my health continued to decline to the
point where I went from needing one disability sensitivity to environmental irritants
accommodated to needing a total of three disabilities accommodated sensitivity to environmental
irritants, vertigo and migraines with aura see MSPB Hearing Transcript day 1 page 23 lines 144
19 and page 104 lines 20-23. Despite SSA knowing that the reasonable accommodations SSA\
had provided me had been ineffective SSA continued to stand by James Dokko’s assessment that
he had effectively accommodated me when he “provided an accommodation that I feel was
appropriate, which was a locked office, air purifier, air guard, flexible leave when you are in the
building” even though James Dokko received a recommendation from my first line supervisor
Kris Chamrernlaksa that I be approved for telework five days a week, see MSPB Hearing
Transcript day | page 27 lines 5-6 and lines 9-11. EEOC AJ told SSA in her email dated Octobey
31, 2016 that “If Complainant is credible and her symptoms are genuine, then the current
accommodations are not working, and the Agency must consider full-time teleworking. To
justify not allowing Complainant to telework full-time, the Agency must demonstrate undue
hardship. In its MSJ, SSA did not address the undue hardship of full-time telework because the
Agency contends the other accommodations provided are effective.” (bolded for emphasis) SSA

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 63 of 69

 
mo SOS HN Dn A FF WD PL

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-O4814-RS Document 2 Filed 12/03/1 Page 64 of 69

was notified by EEOC AJ that the accommodations that SSA had been providing me were not
working but SSA continued to provide variations of the exact same reasonable accommodations
that had proven to be ineffective (SSA just move me from one spot to another spot in a building
that is not fragrance and chemical free that uses a recirculated air system), SSA continued to
claim they would be unable to determine if new variation of the same failed accommodation was
ineffective unless I tried it, see MSPB Hearing Transcript day 2 page 13 lines 22-25 and page 14
line 1.

EEOC AJ only ruled I was not a qualified disabled employee because of SSA’s
Managements lied in their testimony that I could not perform all the essential job functions of my
job if I was approved for the reasonable accommodations of telework which is not true because
SSA has approved over 20 Benefit Authorizers the RA of telework since 2016 and over 100
disabled Benefit Authorizers Article 39 Work at Home by Exemption, see exhibits provided in
my initial complaint dated May 17, 2019 labeled “Agency’s Response to Appellant’s Request for
Production #6 as amended in the Board’s April 25, 2019 Order” and dated May 3,
2019Agency’s Response to Appellant’s Request for Production #6 as amended in the Board’s
April 25, 2019 Order” EEOC AJ also errored in not giving proper weight to the fact I received
successful performance appraisals while working 100% via telework from July 26, 2016 through
August 15, 2018 (when I was wrongfully terminated) under SSA’s pilot telework program and
by virtue of the fact I received successful performance appraisals without a reasonable
accommodation I am a qualified disabled employee per case law: Lavern B. v. Dep't of Housing
and Urban Development, EEOC No. 0720130029 (EEOC OFO 02/12/15) and Kohner v. Dep't of
Transportation EEOC Appeal No. 0120110334, 1 (September 14, 2012) Latarsha A. v. Federal
Energy Regulatory Commission, EEOC Appeal Nos. 0120123215, 0120131079 (Mar. 15, 2016)4
EEOC AJ also errored in not taking into account the fact SSA management lied under oath
during the hearing multiple times and SSA Counsel also lied to EEOC AJ in communications
prior to hearing, see the exhibits 6,7,8 and 9 in exhibits Communications with EEOC AJ and
Agency Counsel, me, my Counsel for EEO case.

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:
Page No. 64 of 69

 
oO 3S NIN NWN WO FF WD YN ke

NN NHN bt NO NHN LP KR KN RD me oe
ao NO OH Se BH NBR! llUCOCOlUUCUCOUUlClClUMmOUlU NLU DN Gr

 

 

Case 3:19-Cv-O~814-RS Document 2 Filed 12/03/13. Page 65 of 69

The MSPB AJ failed to go through the evidence and accept the evidence I provided in my
appeal to MSPB as fact, despite the fact I provided evidence that showed SSA approved over 20
Benefit Authorizers the RA of telework since 2016 and over 100 disabled Benefit Authorizers
Article 39 Work at Home by Exemption since 2015, see exhibits provided in my initial
complaint dated May 17, 2019 labeled “Agency’s Response to Appellant’s Request for
Production #6 as amended in the Board’s April 25, 2019 Order” and dated May 3,
2019“Agency’s Response to Appellant’s Request for Production #6 as amended in the Board’s
April 25, 2019 Order” came from SSA’s counsel. MSPB AJ ignored the tact that Debby Ellis
lied when she said Benefit Authorizers received SPIKE training during the Benefit Authorizer
nine month training, testimony provided by James Dokko acknowledged that SPIKE training
was an additional 2 months, see January 19, 2017 EEOC Hearing Transcript Volume 2 page 248
lines 9-25 and page 249 lines 1-25 and page 250 lines 1-13 and page 353 lines 3-6. Debby Ellis
admitted she lied and that there were Benefit Authorizers who were not trained to SPIKE during
the nine month Benefit Authorizer training, it would have been impossible to complete the
Benefit Authorizer nine month training and the two month SPIKE training in nine months,
Debby Ellis claimed the Benefit Authorizers who were still not SPIKE trained would be by
spring of 2017 no matter what, I provided evidence to the MSPB AJ that the Benefit Authorizers
who were still not SPIKE trained were still not trained by August 2018.

Even though the MSPB AJ had definitive evidence SSA lied under oath on the key points
EEOC AJ used to render her decision in SSA’s favor. The most important fact SSA lied about
was not being able to approve my reasonable accommodation of telework because it would
remove an essential function of the job and that I was the only employee who was excused from
SPIKE, the fact is SSA was approving qualified disabled Benefit Authorizers with telework
as a reasonable accommodation SINCE 2016 none of the Benefit Authorizers who were
approved for the reasonable accommodation of telework or approved for Article 39 were
required to SPIKE and were allowed to telework full time. Even with the facts laid out for
MSPB AJ at her feet, MSPB AJ still decided to blindly agree with SSA that SSA lawfully denied
TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 65 of 69

 
oOo 2 SN BDO UA SF WH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-Cv-O~814-RS Document 2 Filed 12/03/19, Page 66 of 69

me an available effective reasonable accommodation of telework even though it would have not
caused SSA any undue hardship and the RA of telework would have returned me to work full
time therefore removing all future need for leave due to my disabilities. SSA management fired
me for being out sick due to my disabilities, there is no mistaking the fact SSA’s refusal provided
me with available effective reasonable accommodation of telework was the sole reason I was not
working full time five days a week and that if SSA was able to provide telework full time five
days a week to over 20 other qualified disabled Benefit Authorizers and over 100 other qualified
disabled Benefit Authorizers there is no lawful reason I would be denied, especially since I have
tried moving around in an SSA occupied building since 2014 and it has been ineffective (EEOC
AJ even acknowledged SSA was not effectively accommodating me see exhibit 15 in
communications package), SSA’s Medical Officer came to the conclusion that SSA could not
provide me with an effective accommodation of a scent free environment in the building back in
2014 it is disingenuous for MSPB AJ to claim SSA acted in good faith and by refusing to
provide the one reasonable accommodation that would actually provide me with a work space
outside of SSA’s occupied buildings and would enable me to return to work full time. MSPB AJ
failed to note SSA tried variations of the exact same accommodation room with air purifier and
approve sick leave even though those accommodations had proven in effective, so ineffective ]
was terminated for the use of sick leave. I have lost over $249,118.89 in lost income just through
November 8, 2019, if I were to retire at 66 I would have lost an estimated total of $3,023,929.66
assuming an estimated cost of living increase of 2% not including step increase or future bonus
or future 401K losses see exhibit TSP documents and Lost wage Calculations to see how |
arrived at these numbers. SSA’s actions have not only effected my health and ability to support
myself SSA’s actions have affected my quality of life past, present and future. I have to live with
the consequence of SSA’s refusal to act timely in 2014 to my request for an effective reasonable
accommodation of telework, and the fact James Dokko ignored the recommendation of my first
line supervisor Kris Chamrernlaksa that I be approved for telework five days a week, see MSPB
Hearing Transcript day 1 page 27 lines 5-6 and lines 9-11. Had I been able to find work
TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 66 of 69

 
oO > SN DBD DH FF W LH rf

NM NYO WH BF NO HBO NY NHN NO | He Fe Fe Se OS OO S|lUrc Sl
eo NSN DB WO BP WD NYO KF COT CO 6 ND HO A FSP WH WB KS S&S

 

 

Case 3:19-Cv-Q~i\14-RS Document 2 Filed 12/03/41, Page 67 of 69

elsewhere I would have the problem I had was SSA management were the ones that provided
references for the jobs I applied to and the SSA manager I had at the time Mireille Hanft wanted
me to stay in the module so that I could share my job knowledge. The most depressing thing is
that SSA provides qualified disabled Benefit Authorizers the reasonable accommodation of
telework and the fact James Dokko ignored the recommendation of my first line supervisor Kris
Chamrernlaksa that I be approved for telework five days a week, proof there was no lawful
reason for me to have been denied the reasonable accommodations of telework or for me to have
lost my job, SSA managers acknowledge I am a good employee and that my work “...I admit
when you are working, you're a good employee. I do not deny that. And, you know, your
management team agrees with that...” MSPB Hearing Transcript day 2 page 89 lines 16-18 And
“.. You weren't removed from service because you did a bad job.” MSPB Hearing Transcript day
2 page 89 lines 21-22. If James Dokko did not ignore my first line supervisor Kris
Chamrernlaksa recommendation to approve my request to telework five days a week or if James
Dokko allowed my first line supervisor to issue his recommendation to the NRAC I would have
been approved for telework five days a week based on the quality of my work, see MSPB
Hearing Transcript day 2 page 26 lines 16-25 and page 27 lines 1-6. SSA still decided to
terminate my employment even though my first line supervisor Kris Chamrernlaksa
recommendation to approve my request to telework five days a week instead of being terminated
and because it was in reasonable accommodations talks with SSA see MSPB Hearing Transcript
day 1 page 27 lines 5-6 and lines 9-11 and MSPB Hearing Transcript day 2 page 95 lines 3-10]
the only reason I was not working full time was because SSA’s decided to continue to deny me
the requested available reasonable accommodation of telework, despite the fact SSA was already
providing the reasonable accommodation of telework to 20 other qualified disabled Benefit
Authorizers and my first line supervisor recommended I be approved. The facts show I was stil]
in good standing up until the day I was terminated because I was allowed to continue to telework
under the pilot telework program and was approved to work credit and over time while working
100% via telework see MSPB Hearing Transcript day 1 page 46 lines 11-25 and page 47 line 1
TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 67 of 69

 
Oo FSF SN DBD WN F&F W PO

Ny pO PO HD NV NY NH HO HY | FF Se Fe Fe Se ee SS ——
eo NY HN Wn F&F WH NO F§ DT DO Oo JD DH RH BP WO NO —&|§ CS

 

 

Case 3:19-cv-Q4@@14-RS Document 2 Filed 12/03/4. Page 68 of 69

and page 48 lines 12-25 and page 49 lines 7-14 and page 116 lines 14-25 and page 117 lines 1-25
page 118 lines 1-6 and page 107 lines 16-20. It is also important to note that I did not have a
disciplinary record prior to my removal on August 15, 2018, see MSPB Hearing Transcript day 2
page 87 lines 17-19. SSA failed to abide by Article 31 Time and Leave - Section 3. Excused
Absences - B. When management determines that exposure to unsafe or unhealthy working
conditions which cannot be immediately corrected may result in the likelihood of illness of
injury, employees will either be assigned work in a safe and healthy area in the same office of
deployed to another installation or granted an excused absence. SSA management acknowledges
that SSA is unable to prevent my exposure to fragrances and chemicals that all SSA could do in
SSA buildings was try and limit my exposure, proving SSA was aware I was being exposed
while I was in SSA buildings SSA acknowledges that even with the air purifier the room
continued to have fragrance and chemical odors that triggered my disability and therefore
proving the provided reasonable accommodations in the buildings are not as effective as the
reasonable accommodation of telework is, because in my home I can eliminate my exposure to
fragrances and chemicals see MSPB Hearing Transcript day 2 page 6 lines 21-25 page 7 lines 1-
4 and page 130 lines 22-25.

Date: Sign Name:

 

Print Name:

 

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:

Page No. 68 of 69

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

oO *& NSN DO HH FP W WN

 

 

Case 3:19-cv-Q4Q14-RS Document 2 Filed 12/03/12 Page 69 of 69

TITLE OF DOCUMENT: Supplement to Employment Discrimination Complaint CASE NO.:
Page No. 69 of 69

 
